Exhibit 10.173

 

BAIL COMMERCIAL

 

Entre

 

NOTAPIERRE

 

ET

 

INTER PARFUMS

 

En date du 10 DECEMBRE 2019

 

PARTIE 1 - RÉSILIATION DU BAIL INITIAL A LA DATE D’EFFET DU BAIL 11       PARTIE
2 – CONTRAT DE BAIL 12       TITRE 1 – CONDITIONS GENERALES 13 CG. 1. BAIL -
DESIGNATION 13 CG. 2. DESTINATION DES LIEUX 13 CG. 3. DUREE 14 CG. 4. LOYER 15
CG. 5. INDEXATION DU LOYER 15 CG. 6. LOYER DE RENOUVELLEMENT 17 CG. 7. DEPOT DE
GARANTIE 19 CG. 8. ACCESSOIRES DU LOYER 20 CG. 9. TVA 22 CG. 10. MODALITES DE
PAIEMENT DU LOYER ET DE SES ACCESSOIRES 22 CG. 11. CHARGES ET CONDITIONS
GENERALES 23 CG. 12. MODIFICATION - TOLERANCE 49 CG. 13. CLAUSE DE RESILIATION
DE PLEIN DROIT 49 CG. 14. MODIFICATION DE FORME JURIDIQUE 50 CG. 15. FRAIS ET
ELECTION DE DOMICILE 50 CG. 16. ETENDUE DES PRESENTES – NULLITE D’UNE CLAUSE DU
BAIL 50 CG. 17. DROIT APPLICABLE - COMPETENCE 50 CG. 18. CONFIDENTIALITE 50    
  TITRE 2 - CONDITIONS PARTICULIERES 51 CP. 1. IDENTITE DES PARTIES 51 CP. 2.
OBJET 52 CP. 3. DESIGNATION DES LOCAUX LOUES 52 CP. 4. SERVITUDES 54 CP. 5.
DUREE ET DATE D’EFFET DU BAIL 54 CP. 6. MISE A DISPOSITION ANTICIPEE DE LA
CELLULE 6 AU PRENEUR 54 CP. 7. DESTINATION DES LOCAUX LOUES 54 CP. 8. ETAT DES
LIEUX D’ENTREE 55 CP. 9. INTERVENTION D’UN PRESTATAIRE LOGISTIQUE 55 CP. 10.
SOUS - LOCATION 56 CP. 11. LOYER 56 CP. 12. INDEXATION 57 CP. 13. DEPOT DE
GARANTIE 57 CP. 14. CHARGES – GESTION TECHNIQUE DE L’ENSEMBLE IMMOBILIER PAR LE
PRENEUR 57 CP. 15. TRAVAUX D’AMENAGEMENT INITIAUX DU PRENEUR DANS LA CELLULE 6
58 CP. 16. ETAT DES RISQUES ET POLLUTION (ERP) 59 CP. 17. ELECTION DE DOMICILE
60 CP. 18. ADRESSE DE FACTURATION 60       TITRE 3 – DISPOSITIONS SPECIFIQUES A
LA PERIODE DE CONSTRUCTION DE LA CELLULE 6 61 DP. 1. DESCRIPTION DU PROGRAMME 61
DP. 2. AJUSTEMENT DE LOYER - TOLERANCE QUANT AUX SDP 63 DP. 3. PRISE DE
POSSESSION DE LA CELLULE 6 – LEVÉE DES RÉSERVES 63 DP. 4. CAUSES LEGITIMES DE
PROROGATION DE DELAIS DE PRISE DE POSSESSION 64 DP. 5. VISITES DE PREALABLES A
LA PRISE DE POSSESSION 66 DP. 6. PRISE DE POSSESSION ET INDEMNITES DE RETARD 67
DP. 7. PROCESSUS DE LEVEE DE RESERVES ET INDEMNITES FORFAITAIRES 68 DP. 8. MISE
A DISPOSITION ANTICIPEE 69 DP. 9. DEMANDE DE TRAVAUX MODIFICATIFS PRENEUR 69    
  LISTE DES ANNEXES 72

  

- 1 -

 

 

BAIL COMMERCIAL

 

ENTRE LES SOUSSIGNEES :

 

La personne morale désignée à l’article CP. 1.1.

 

Ci-après dénommée le "Bailleur" d’une part,

 

ET

 

La personne morale désignée à l’article CP.1.2.

 

Ci-après dénommée le "Preneur" d’autre part.

 

Le Bailleur et le Preneur sont appelés, individuellement une "Partie" et,
collectivement, les "Parties".

 

PREALABLEMENT AU BAIL OBJET DES PRESENTES, LES PARTIES ONT RAPPELE CE QUI SUIT :

 

EXPOSE PREALABLE

 

(A)La société GEMFI, aux droits de laquelle est venue la société NOTAPIERRE,
ainsi qu’il sera dit ci-après, a consenti à la société INTERPARFUMS un bail
commercial en date à PARIS, du 12 mai 2010 portant sur un entrepôt à usage de
stockage et de bureaux d’une SHON totale de 31.029 m² (d’après le mesurage
réalisé par Jean-Claude BERSON, géomètre-expert, en date du 12 avril 2011) situé
sur la Commune de Criquebeuf-Sur-Seine (27340), Parc d’Activités « Le Bosc
Hétrel » et cadastré section ZD, n° 250, 257, 259, 278, 297, 298, 299, 300, 301,
302, 303, 304, 305, 306, 308, 310, 312, 314, 317 pour une contenance de 8ha 00a
00ca.

 

Ladite construction dite « Phase 1 ».

 

Le bail a pris effet le 1er juin 2011 pour une durée de neuf (9) ans, la date
d’expiration étant au 31 mai 2020.

 

Audit acte, il a été prévu au profit du preneur une option d’extension du
bâtiment initial d’une ou deux nouvelles cellules d’une superficie d’environ
6.000 m² pouvant être exercée au plus tard jusqu’au 30 avril 2012.

 



- 2 -

 

 

(B)Aux termes d’un acte sous seing privé en date du 1er avril 2011, GEMFI et
INTERPARFUMS ont signé un avenant n°1 au bail du 12 mai 2010 portant sur
l’extension du « plot bureaux » n°1 en rez-de-chaussée d’une SHON de 175 m²
(dite « Phase 2 »), afin que le preneur puisse y installer des locaux sociaux et
locaux à usage de vestiaires complémentaires.

 

(C)Aux termes d’un acte sous seing privé en date du 1er avril 2011, GEMFI et
INTERPARFUMS ont signé un avenant n°2 au bail du 12 mai 2010 portant sur une
nouvelle option d’extension au profit du Preneur, remplaçant purement et
simplement l’option d’extension telle que prévue initialement dans le bail du 12
mai 2010. Il a été convenu audit acte que le Preneur bénéficiait d’une option
d’extension portant sur les cellules 6 et 7 d’une SHON de 6.000 m² chacune,
qu’il pourra exercer du 30 avril 2012 au 31 décembre 2015.

 

(D)Aux termes d’un acte sous seing privé en date du 16 janvier 2012, GEMFI et
INTERPARFUMS ont signé un avenant n° 3 au bail du 12 mai 2010 portant notamment
sur :

 

(i) une désignation des biens loués conforme aux autorisations administratives
délivrées et au mesurage effectué par Jean-Claude BERSON, géomètre-expert, en
date du 12 avril 2011, de sorte que le bâtiment donné à bail consiste en un
bâtiment d’une SHON globale de 31.220 m² comprenant :

 

- entrepôt de 30.182 m² comprenant cinq (5) cellules et des locaux techniques ;

 

- bureaux, locaux sociaux et local gardiennage : 1.038 m² SHON (dont 173 m² de
SHON de locaux sociaux supplémentaires ayant fait l’objet de l’avenant n°1 sus
visé)

 

- emplacements de stationnement de véhicules légers : 116 places.

 

Dans le corps du présent acte, le bâtiment ci-dessus décrit (y compris les 116
emplacements de stationnement de véhicules légers) sera désigné sous le vocable
« Locaux Loués Initiaux ».

 

Le tableau récapitulatif des SHON réalisé par Jean-Claude BERSON, le 12 avril
2011, est demeuré annexé aux présentes après mention.

 

(ii) l’existence de servitudes sur le terrain d’assiette des Locaux Loués
Initiaux pour la desserte, l’approvisionnement et les rejets des eaux de la zone
et corrélativement, la création d’une association syndicale libre pour la
gestion de ces servitudes (entretien, réparation, remise en état tant des
voieries que des réseaux).

 

Dans le corps du présent acte, le bail du 12 mai 2010 et ses trois avenants
seront désignés sous le vocable « Bail Initial ».

 



- 3 -

 

 

(E)Les Locaux Loués Initiaux ont été construits en vertu des autorisations
administratives suivantes :

 

a-Permis de construire initial

 

Un permis de construire portant le numéro PC 027 188 08 A0022 a été délivré le 2
décembre 2008.

 

Le permis a autorisé la réalisation sur un terrain d’assiette de 78.230m² la
construction d’un bâtiment à usage de stockage et de bureaux d’une SHON globale
de 37.730 m² s’appliquant savoir :

 

-Entrepôt : 36.032 m² ;

 

-Bureaux et locaux sociaux : 1.698 m² ;

 

-Et 197 emplacements de stationnement pour véhicules légers.

 

Ledit arrêté a acquis un caractère définitif.

 

b-Transfert du permis de construire initial

 

L’arrêté de permis de construire susvisé a fait l’objet d’un arrêté de transfert
le 4 juin 2010 sous le numéro PC 027 188 08 A0022-01 au profit de la société
GEMFI.

 

Ledit arrêté a acquis un caractère définitif.

 

c-Permis de construire modificatif

 

Aux termes d’un arrêté de permis de construire modificatif délivré le 12 octobre
2011 sous le numéro PC 027 188 08 A0022-02, il a été entériné les modifications
apportées au projet, savoir :

 

-Surface terrain : 80.000 m² ;

 

-Surface SHON bâtiment : 31.220 m² ;

 

-Entrepôt et Locaux techniques : 30.182 m² ;

 

-Bureaux et Locaux sociaux : 1.038 m² ;

 

-Emplacements de stationnement VL : 116.

 

Ledit arrêté a acquis un caractère définitif.

 

d-Déclaration d’achèvement des travaux et Conformité

 

Pour la Phase 1, la société GEMFI a notifié à la Mairie de Criquebeuf-sur-Seine,
l’achèvement des constructions et leur conformité aux prescriptions du permis de
construire, le 17 juin 2011.

 

Pour la Phase 2, la société GEMFI a notifié à la Mairie de Criquebeuf-sur-Seine,
l’achèvement des constructions et leur conformité aux prescriptions du permis de
construire, le 19 octobre 2011.

 

Aux termes d’une attestation en date du 10 novembre 2011, la Mairie de
Criquebeuf-sur-Seine a notifié la non contestation à la conformité.

 



- 4 -

 

 

e-Déclaration préalable (construction d’un auvent)

 

La société GEMFI a présenté le 22 novembre 2011 une déclaration préalable
enregistrée à la Mairie de Criquebeuf-sur-Seine sous le numéro DP 027 188 11 A
0027.

 

Par arrêté en date du 7 décembre 2011, le Maire de CRIQUEBEUF-SUR-SEINE n’a pas
été fait opposition à ladite déclaration préalable autorisant ainsi
l’agrandissement et l’installation d’un auvent à l’extérieur des Locaux Loués
Initiaux, au droit de l’entrée des locaux sociaux représentant un total de SHOB
de 56,57 m², sans création de SHON.

 

(F)Un arrêté préfectoral a été délivré sous le n° D1-B1-11-183 en date du 30
mars 2011 (Ci-après l’« Arrêté d’Exploiter ») au profit de la société GICRAM
autorisant l’exploitation dans les Locaux Loués Initiaux d’une installation
classée pour la protection de l’environnement sous les rubriques suivantes :

 

▪ 1412 (A), 1432-2 (A), 1510 (A), 1530 (A), 1532 (A), 2662 (A), 2663-1 (A),
2663-2 (A), 2910-A (NC) et 2925 (D).

 

Aux termes d’une convention sous seing privé quadripartite en date du 26 avril
2011 entre les sociétés GEMFI (en sa qualité de bailleur au titre du Bail
Initial), le Preneur, GICRAM (en sa qualité de titulaire initial de
l’Autorisation d’Exploiter) et SAGA France (en sa qualité de prestataire
logistique du Preneur) sont convenues que le bénéfice de l’autorisation
d’exploiter faisant l’objet de l’Arrêté d’Exploiter devait être transféré à la
société SAGA France de sorte qu’elle devienne titulaire de l’autorisation
d’exploiter correspondante.

 

Ce transfert a été agréé par la société GEMFI, ès qualité de bailleur, et le
Preneur sous certaines conditions et notamment que la société SAGA France (i)
s’interdise de procéder à une quelconque cessation d’activité auprès des
services de l’environnement à l’expiration de son contrat de prestation
logistique signé avec le Preneur et (ii) s’oblige à l’expiration de son contrat
de prestation logistique signé avec le Preneur à apporter son concours au
transfert de l’autorisation d’exploiter soit au Bailleur (en cas de résiliation
ou non renouvellement du Bail Initial), soit au Preneur ou au tiers désigné par
le Preneur si la prise à bail des Locaux Loués Initiaux par le Preneur se
poursuivait.

 

La préfecture de l’Eure a délivré sous le n° D-11-E3-040 le 15 juin 2011 le
récépissé de déclaration de changement d’exploitant.

 

L’Arrêté d’Exploiter, la convention quadripartite du 26 avril 2011 ainsi que le
récépissé de déclaration de changement d’exploitant sont demeurés ci-annexés
(Annexe 4).

 

(G)Aux termes d’un acte reçu par Maître Christophe PERRIN, notaire à ATHIS-MONS,
les 18 et 19 janvier 2012, la société GEMFI a vendu à la société NOTAPIERRE, les
biens immobiliers donnés à bail au Preneur, venant ainsi aux droits de la
société GEMFI.

 

(H)Aux termes d’un acte reçu par Maître LUCIEN-COIRRE, notaire à PARIS, le 6
juin 2016, il a été constitué des servitudes non aedificandi réciproques, sur
les terrains appartenant à la société INS CRIQUEBEUF, d’une part, propriétaire
d’un bâtiment à usage principal d’entrepôt cadastré section ZD, n° 348 et à la
société NOTAPIERRE, d’autre part, propriétaire de l’immeuble visé au « (A)
a- » ci-dessus.

 

Une copie de l’acte et du plan matérialisant ces servitudes sont annexés aux
présentes (Annexe 5)

 



- 5 -

 

 

(I)Aux termes d’un acte reçu par Maître PERRIN, notaire sus nommé, le 27
décembre 2018, la société GEMFI a vendu à la société NOTAPIERRE, sur la commune
de CRIQUEBEUF SUR SEINE (27340), Le Clos Gillet, un terrain d’une superficie de
11.686 m² cadastré section ZD, n° 329 et 338 ; lesdites parcelles étant
contiguës au terrain acquis par NOTAPIERRE visé au C) a- ci-dessus.

 

(J)Suivant procès-verbal de décisions unanimes des associés en date du 31
décembre 2015, la société SAGA France a fait apport à titre de fusion de tous
ses éléments d’actifs à la société SDV Logistique internationale – SDV-LI.

 

L’absorption par voie de fusion de la société SAGA France par la société SDV-LI
est devenue définitive à la date du 31 décembre 2015.

 

Par suite de l’absorption par voie de fusion de la société SAGA France et de la
société KERNE FINANCE, les associés de la société SDV-LI ont décidé de changer
sa dénomination sociale pour adopter statutairement à compter du 1er janvier
2016 celle de BOLLORE LOGISTICS.

 

(K)Le Preneur s’est rapproché du Bailleur pour lui faire part de son besoin
d’agrandir l’entrepôt et les bureaux existants par la construction d’une sixième
cellule sur le Terrain appartenant au Bailleur pour le développement de son
activité (ci-après désignée sous le vocable « Cellule 6 ») En conséquence de
quoi, le Bailleur s’est rapproché de la société GEMFI à l’effet de régulariser
un contrat de promotion immobilière (ci-après le « CPI »), afin que le bailleur
puisse procéder à la construction de la Cellule 6 et à sa livraison au Preneur ;

 

(L)La société BOLLORE LOGISTICS, prestataire logistique du Preneur, exploitant
des Locaux Loués Initiaux pour le compte du Preneur (l’« Exploitant »), a de son
côté déposé auprès de la Préfecture de l’Eure, un dossier de « porter à
connaissance » (Ci-après le « Porter à Connaissance ») relatif au projet de
Cellule 6 modifiant l’Arrêté d’Exploiter et plus particulièrement à :

 

(i) mettre à jour les rubriques de classement de l’arrêté préfectoral du 30 mars
2011 et de modifier le régime du site au titre de la règlementation des
installations classées pour la protection de l’environnement, et

 

(ii) étendre les installations du site Bolloré Logistics par la création d’une
sixième cellule d’entrepôt.

 

La Direction Régionale de l’Environnement, de l’Aménagement et du Logement de
Normandie a délivré le 30 juin 2017 un avis favorable au dossier déposé en
concluant ce qui suit littéralement retranscrit :

 

« Les modifications apportées dans ce porter à connaissance par rapport à votre
arrêté préfectoral du 30 mars 2011 n’étant ni notables ni substantielles,
l’inspection prend acte de la création de cette sixième cellule. Par ailleurs,
concernant le changement d’un statut Seveso seuil bas à un statut de simple
autorisation, un arrêté complémentaire sera pris afin de modifier le dernier
paragraphe de l’article 1.2.1 de l’arrêté précité ».

 



- 6 -

 

 

Par arrêté n° DELE/BERPE/18/681 du 9 mai 2018 (« l’Arrêté d’Exploiter »), venant
modifier l’arrêté préfectoral du 30 mars 2011 et abrogeant l’arrêté préfectoral
complémentaire du 15 février 2018, le Préfet de l’EURE a autorisé la
modification de l’Arrêté d’Exploiter du 30 mars 2011.

 

Le Porter à Connaissance, l’avis favorable délivré par la DREAL le 30 juin 2017
et l’Arrêté d’Exploiter du 9 mai 2018 sont demeurés ci-annexés (Annexe 6).

 

L’Arrêté d’Exploiter du 30 mars 2011 et l’Arrêté d’Exploiter du 9 mai 2018 sont
ci-après dénommés l’Autorisation d’Exploiter.

 

(M)En vue de la réalisation de la Cellule 6 et conformément à la notice
descriptive technique agréé par le Preneur, le Bailleur et la société GEMFI, ès
qualité de futur promoteur du projet construction de la Cellule 6 (ci-après le
« Promoteur »), la société GEMFI a déposé une demande de permis de construire
auprès des services compétents de la Mairie de Criquebeuf-sur-Seine, le 3 août
2017 sous le numéro PC 27188 17 A0013 pour (i) la construction d’une extension
d’un bâtiment à usage d’entrepôt et de bureaux d’une surface plancher totale
créée de 6.066 m² se répartissant à hauteur de 328 m² de bureaux et 5.738 m²
d’entrepôt (ii) le prolongement de la voirie lourde sur cour camions et de la
voirie pompier de contournement (iii) la création de deux poteaux incendie
supplémentaires pour un total de 7 sur le site (iv) le raccordement pour
stationnement de 22 véhicules électriques (v) le déplacement de 5 emplacements
de stationnement de la zone d’attente poids lourds et (vi) la création de 6
places de stationnement pour véhicules légers.

 

(N)L’arrêté accordant le permis de construire pour la construction de la Cellule
6 a été délivré par Monsieur le Maire de la Commune de Criquebeuf-sur-Seine, le
10 octobre 2017 sous le numéro PC 27188 17 A0013 (ci-après le « Permis de
Construire »).

 

(O)La Cellule 6 sera édifiée conformément au dossier de permis de construire
susvisé et à la notice descriptive technique du projet d’extension annexée au
CPI dans sa version V4a du 22 octobre 2019 et figurant ci-après en Annexe 8.

 

(P)C’est dans ses conditions que les Parties sont convenues d’ores et déjà de
conclure un nouveau bail faisant l’objet des présentes (ci-après le « Bail »)
portant sur les Locaux Loués Initiaux et les conditions de l’extension de la
Cellule 6 à construire, aux charges et conditions prévues ci-après.

 

Le Bail prend effet le 1er juin 2020 et prend la suite du Bail Initial lequel
arrive à son terme.

 

(Q)Le présent Bail est constitué de l’Exposé Préalable, d’une première partie
(Partie 1) convenant de la résiliation, amiable et à son terme, du Bail Initial
et d’une deuxième partie (Partie 2) convenant des termes et conditions du
nouveau Bail portant sur les Locaux Loués.

 



- 7 -

 

 

Cette Partie 2 est elle-même constituée :

 

(i)de conditions générales (Titre 1 - Conditions générales) ;

 

(ii)de conditions particulières (Titre 2 - Conditions particulières),

 

Ces deux parties formant un tout indivisible, étant précisé que s’il y a
contradiction entre l’une ou l’autre des dispositions des présentes conditions
générales et des conditions particulières, ces dernières prévaudront. Les Titre
1 et Titre 2 du Bail sont destinés à régir, à titre de dispositions pérennes,
les conditions de la location des Locaux Loués à compter de la Date d'Effet du
Bail ;

 

(iii)des dispositions spécifiques, à la période de construction de la Cellule 6
(Titre 3 – Dispositions spécifiques à la période de construction de la Cellule
6).

 

Il est d'ores et déjà rappelé que le Bailleur procède à la construction de la
Cellule 6 à la demande du Preneur et pour ses besoins spécifiques.

 

En conséquence, le respect par le Preneur de chacun des termes et conditions des
présentes et notamment le respect par le Preneur de son engagement de prendre à
bail les Locaux Loués pour l'intégralité de la durée ferme qui y est stipulée
constitue une cause essentielle et déterminante de l'accord du Bailleur de faire
construire la Cellule 6.

 

(R)Toute référence dans le Bail à l'"Exposé", un "Article", un "Titre" ou une
"Annexe" doit être interprétée comme une référence à l'exposé, un article, un
titre ou une annexe du Bail.

 

(S)Le présent Exposé fait partie intégrante des clauses et conditions du Bail
ainsi que ses annexes.

 

Définitions

 

Dans le corps du présent acte, certaines dénominations correspondent à des
définitions précises, ainsi qu’il suit :

 

Activité Spécifique : Désigne l’activité spécifique exercée par le Preneur, ou
tous occupants de son chef, dans les Locaux Loués conformément aux rubriques
4320, 4331 de la nomenclature des Installations Classées pour la Protection de
l’Environnement (ICPE) (la/les « Activités Spécifiques ») Achèvement de la
Cellule 6 : Désigne l’achèvement de la Cellule 6 tel que défini à l’Article DP.
3.2. Annexes : Désigne tous les documents joints au Bail et formant corps avec
celui-ci. Arrêté d’Exploiter : A la signification qui est lui est donné en
Exposé. Arrêté d’Exploiter Complémentaire : A la signification qui est lui est
donné en Exposé. Autorisation d’Exploiter : A la signification qui est lui est
donné en Exposé. Bail : Désigne le présent bail. Bail Initial : A la
signification qui est lui est donné en Exposé.

 



- 8 -

 

 

Bailleur : Désigne la société dénommée « NOTAPIERRE », société civile de
placement immobilier à capital variable, dont le siège social est à PARIS
(75017) – 7-7 bis, rue Galvani et immatriculée au Registre du Commerce et des
Sociétés de PARIS sous le numéro 347 726 812. Cause(s) Légitime(s) de
Prorogation de Délai : A la signification qui lui est donnée à l’Article DP. 4.
Cellule 1 à 5 : Désigne les cellules matérialisées sur le plan des Locaux Loués
figurant en Annexe 20. Cellule 6 : A la signification qui lui est donnée à
l’Article CP. 3.2. Comité de Suivi : A la signification qui lui est donnée à
l’Article DP. 4. CPI : Désigne le contrat de promotion immobilière consenti par
le Bailleur, ès qualité de maître d’ouvrage, au Promoteur aux fins de
construction de la Cellule 6 visé en Exposé. Date d’Effet du Bail : A la
signification qui lui est donnée à l’Article CP. 5. Date d’Effet de la
Résiliation du Bail Initial A la signification qui lui est donnée en Partie 1 du
Bail ci-après. Documents Techniques : Désigne ensemble la Notice Descriptive
Technique, les Plans, le Permis de Construire et son dossier de demande et le
cas échant les permis de construire modificatifs. Expert :

L’expert sera désigné d’un commun accord entre les Parties ou, à défaut
d’accord, par Monsieur le Président du Tribunal de Grande Instance compétent,
statuant par voie de référé et ce, à la requête de la Partie la plus diligente.

 

L’Expert sera désigné, pour trancher toute contestation pour laquelle compétence
lui est reconnue au titre du Bail, en qualité de mandataire commun des Parties
et agira dans les conditions prévues à l’article 1592 du Code civil.

 

Les frais et honoraires de l’Expert seront supportés par la Partie qui succombe
dans ses prétentions ou dans la proportion qui sera déterminée par l’Expert.

 

La décision de l’Expert ne sera pas susceptible de recours par voie d’appel ou
de cassation ou de contestation quelconque de la part de l’une ou l’autre des
Parties.

Expert 1 : A la signification qui lui est donnée à l’Article CG. 6.2. Expert 2 :
A la signification qui lui est donnée à l’Article CG. 6.2. Expert 3 : A la
signification qui lui est donnée à l’Article CG. 6.2.

 



- 9 -

 

 

Exploitant : Désigne le prestataire logistique du Preneur, à savoir, à la date
des présentes, la société dénommée « BOLLORE LOGISTICS », société par actions
simplifiée au capital de 44.051.200 €, dont le siège social est à PUTEAUX
(92806) – 31-32, Quai de Dion Bouton et immatriculée au Registre du Commerce et
des Sociétés de NANTERRE sous le numéro 552 088 536. Gestionnaire : Désigne le
gestionnaire des Locaux Loués, mandaté par le Bailleur ou tout nouveau
gestionnaire qui serait mandaté par le Bailleur à cet effet. Groupe Interparfums
: Désigne toute société contrôlée directement ou indirectement par le Preneur au
sens de l’article L.233-3 du Code de commerce ainsi que toute société qui
contrôlerait directement ou indirectement le Preneur au sens dudit article
L.233-3 du Code de commerce, ou toute société qui serait sous le même contrôle,
direct ou indirect, que le Preneur, au sens de cet article. Jour(s) Ouvré(s) :
Désigne tout jour de la semaine autre qu’un samedi, dimanche ou jour férié. Il
est précisé que si l’une quelconque des obligations des Parties doit être
exécutée un jour qui n’est pas un Jour Ouvré, elle devra alors être exécutée le
Jour Ouvré suivant, et que si l’un quelconque des avis devant être donné aux
termes des présentes doit être donné un jour qui n’est pas un Jour Ouvré, cet
avis devra alors être donné au plus tard le Jour Ouvré suivant. Locaux Loués :
Désigne à la Date d’Effet du Bail les Locaux Loués Initiaux auxquels
s’ajouteront à compter de leur achèvement les surfaces constituées par la
Cellule 6 qui formeront ensemble les Locaux Loués.  Locaux Loués Initiaux :
Désigne les locaux loués en application du Bail Initial dont la désignation est
précisée à l’Article CP. 3.1 Loyer : A la signification qui lui est donnée à
l’Article CP. 11. Notice Descriptive Technique : Désigne la notice descriptive
de la Cellule 6 dont copie figure en Annexe 8. Partie/Parties : Désigne le
Bailleur et/ou le Preneur. Permis de Construire : Désigne le permis de
construire délivré par Monsieur le Maire de CRIQUEBEUF-SUR-SEINE le 10 octobre
2017, enregistré sous le numéro PC 27188 17 A0013 dont copie figure en Annexe 7.
Plans : Désigne les plans de la Cellule 6 dont copie figure en Annexe 7. Porter
à connaissance : A la signification qui lui est donnée à l’Article G (c) de
l’Exposé. Preneur : Désigne la société dénommée « INTERPARFUMS », société
anonyme au capital de 41 786 570 €, dont le siège social est à PARIS (75008) –
4, rond-point des Champs Elysées et immatriculée au Registre du Commerce et des
Sociétés de PARIS sous le numéro 350 219 382. Promoteur : Désigne la société
dénommée « G E M F I », société par actions simplifiée au capital de 150.000 €,
dont le siège social est à MONTROUGE (92120) – 28 bis, rue Barbes et
immatriculée au Registre du Commerce et des Sociétés de NANTERRE sous le numéro
339 753 725. Terrain : Désigne le terrain d’assiette des Locaux Loués et
identifié par un plan figurant en Annexe 14. Travaux Modificatifs : A la
signification qui lui est donnée à l’Article DP 9.

 



- 10 -

 

 

CECI ETANT EXPOSE, IL A ETE CONVENU CE QUI SUIT :

 

PARTIE 1 - RÉSILIATION DU BAIL INITIAL A LA DATE D’EFFET DU BAIL

 

Le Bail Initial arrive à son terme le 31 mai 2020 à minuit. Les Parties
reconnaissent expressément que le Bail objet des présentes entre en vigueur
immédiatement après.

 

Le Bail prenant effet à la date de fin du Bail Initial pour les Locaux Loués
Initiaux (cf. Partie 2 des présentes), la résiliation du Bail Initial ne donnera
pas lieu, d’un commun accord entre les Parties, à la restitution des Locaux
Loués Initiaux au Bailleur.

 

Le Preneur ne pourra exiger du Bailleur, à la Date d’Effet du Bail, aucune
modification ou remise en état, ni aucun changement de quelque nature que ce
soit des Locaux Loués Initiaux et ne disposera d’aucun recours ou garantie du
Bailleur, du fait de l’état des Locaux Loués Initiaux à la Date d’Effet du Bail.

 

De convention expresse entre les Parties, le sort des aménagements,
installations, améliorations et embellissements effectués par le Preneur dans
les Locaux Loués Initiaux, effectués au cours du Bail Initial ainsi que l’état
de restitution desdits locaux seront réglés en fin de jouissance du Preneur, et
ce conformément aux stipulations du Bail.

 

En conséquence de ce qui précède, les aménagements, installations, améliorations
et embellissements effectués par le Preneur dans les Locaux Loués Initiaux,
préalablement à la Date d’Effet du Bail, resteront la propriété du Preneur
jusqu’à la fin de jouissance du Preneur au titre du Bail. 

 

- 11 -

 

 

PARTIE 2 – CONTRAT DE BAIL

 

Déclarations préalables

 

Le Bailleur et le Preneur conviennent expressément de soumettre le Bail aux
dispositions des articles L.145-1 à L.145-60 du Code de Commerce, R.145-1 à
R.145-11, R.145-20 à R145-33, D.145-12 à D.145-19 du Code de Commerce ainsi
qu’aux dispositions non abrogées du décret n° 53-960 du 30 septembre 1953
modifié et des textes subséquents, que le Preneur s’engage à respecter.

 

L’ensemble des clauses et conditions prévues au Bail demeureront applicables à
l’égard tant du Preneur que de tout cessionnaire ou occupant des Locaux Loués se
trouvant régulièrement aux droits de celui-ci, au cours du Bail comme de ses
éventuels avenants et renouvellements.

 

Le Bail et ses Annexes constituent et expriment la totalité de l’accord entre
les Parties. Ils annulent et remplacent tout accord, promesse ou engagement
préliminaire qui aurait pu être antérieurement signés par les Parties ou conclus
entre elles au sujet de la prise à bail des Locaux Loués.

 

En outre, le Preneur renonce à se prévaloir de tout document, plaquette
commerciale, site web ou autres relatifs aux Locaux Loués, que le Bailleur ou
toute autre personne lui aurait remis, ou dont il aurait pu avoir connaissance,
reconnaissant que les Locaux Loués et leur environnement sont définis uniquement
par le Bail et ses annexes.

 

La notion de bail recouvre, aux termes des présentes, le présent bail, ses
éventuels renouvellements et/ou ses éventuelles prorogations, de sorte que, sauf
stipulations contraires, toutes les obligations contractées au titre des
présentes le sont pour toute la durée du présent Bail, de ses éventuels
renouvellements et/ou de ses éventuelles prorogations.

 

Les Parties déclarent que le présent contrat est un contrat de gré à gré tel que
défini par l’article 1110 du Code civil, introduit par l’ordonnance 2016-131 du
10 février 2016 portant réforme du droit des contrats. Elles reconnaissent que
nonobstant sa présentation en conditions générales, conditions particulières et
dispositions spécifiques, le présent contrat a été librement négocié entre
elles, tant s’agissant de ses conditions générales, de ses conditions
particulières et de ses dispositions spécifiques et qu’il n’est donc pas un
contrat d’adhésion, en tout ou partie. Les Parties reconnaissent également
qu’elles ont eu un égal pouvoir de négociation.

 

Par ailleurs, les Parties déclarent accepter pleinement les stipulations des
présentes, notamment celles régissant les loyers et les charges dues par le
Preneur, et acceptent pleinement le risque d’un changement imprévisible ou d’une
exécution devenue excessivement onéreuse et conviennent, par conséquence, de
renoncer expressément et irrévocablement à invoquer les dispositions de
l’article 1195 du code civil poursuivre la révision ou la résolution du Bail.

 

Les présentes clauses sont déterminantes de la commune intention des Parties.

 



- 12 -

 

 

TITRE 1 – CONDITIONS GENERALES

 

CG.1.BAIL - DESIGNATION

 

CG. 1.1.Le Bailleur donne à bail au Preneur, qui accepte, les Locaux Loués tels
que désignés à l’Article CP. 3.

 

Les états des lieux établis pour la Date d’Effet du Bail sont détaillés ci-après
à l’Article CP. 8.

 

Il est précisé que toute erreur dans la désignation ou la contenance des Locaux
Loués ne pourra justifier aucune diminution ou augmentation de loyer, lequel a
été notamment fixé en fonction de l'appréciation globale et de la parfaite
connaissance des Locaux Loués par le Preneur.

 

Le Preneur ne pourra de même exiger du Bailleur, à quelque titre que ce soit, ni
à la Date d’Effet du Bail ni en cours de Bail, aucune modification ou remise en
état, aucun changement de quelque nature que ce soit des Locaux Loués (en ce
compris leurs aménagements, équipements techniques et notamment les câblages
existants dans les Locaux Loués, s’il y a lieu), ni aucune diminution du loyer
et ne disposera d’aucun recours ou garantie du Bailleur pour quelque cause que
ce soit, du fait de l’état des Locaux Loués à la Date d’Effet du Bail.

 

Le Preneur reconnaît que le Bailleur aura ainsi pleinement exécuté son
obligation de délivrance des Locaux Loués conformément à l’article 1719 al.1 du
Code civil à la Date d’Effet du Bail.

 

Les Locaux Loués constituent un tout unique et indivisible dans la commune
intention des Parties. En cas de pluralité de locaux (cellules d’entrepôt,
bureaux, locaux techniques…) objet du Bail, la location sera considérée comme
indivisible pour le tout.

 

CG.2.DESTINATION DES LIEUX

 

CG. 2.1.Usage autorisé

 

Le Preneur devra utiliser les Locaux Loués conformément aux articles 1728 et
1729 du Code civil paisiblement et uniquement à l’usage d’entrepôt et de bureaux
annexes ainsi que prévu à l’Article CP. 7, pour ses activités, dans le cadre de
l’Autorisation d’Exploiter, à l’exclusion de toute autre utilisation et
notamment de toute activité industrielle ou artisanale, de toute vente ou
exposition de marchandise et de toute réception de clientèle (et notamment de
toute réception du public au sens de l’article R123-2 du Code de la construction
et de l’habitation dans les Locaux Loués ou de clientèle).

 

Le Bailleur déclare qu’à sa connaissance, rien dans la situation administrative
et juridique des Locaux Loués ne s’oppose à l’exercice d’activités conformes à
cette destination.

 



- 13 -

 

 

Les emplacements de stationnement devront être utilisés uniquement pour le
stationnement d'au maximum d’un véhicule par emplacement, à l’exclusion de toute
activité de réparation, vidange, lavage.

 

CG. 2.2.Autorisations

 

Sans préjudice de ce qui est prévu à l’article CG. 11.14 ci-après, le Preneur
fera son affaire personnelle de l'obtention et du maintien en vigueur de toute
licence, autorisation, permis ou autre requis par la législation et la
réglementation en vigueur ou à venir, et du paiement de toutes sommes,
redevances, taxes et autres droits afférents aux activités devant être exercées
dans les Locaux Loués, et à leur utilisation. Il devra en justifier à toute
réquisition du Bailleur.

 

CG. 2.3.Respect de la réglementation applicable

 

Le Preneur, qui assume pendant toute la durée du Bail la responsabilité de chef
d’établissement, devra se conformer scrupuleusement et faire respecter par ses
préposés, clients, visiteurs, fournisseurs, prestataires et Exploitant,
l’ensemble des lois, règlements, ordonnances en vigueur ou à venir, applicables
aux Locaux Loués, et notamment, sans que cette liste soit limitative, en ce qui
concerne la voirie, la police, l’hygiène, la salubrité, l’environnement
(notamment en matière d’installations classées pour la protection de
l’environnement – ICPE – ainsi que détaillé à l’article CG. 11.14 ci-après et la
performance environnementale), la réglementation du travail, la réglementation
applicable en matière d’accessibilité et la sécurité (et notamment les règles en
matière de lutte contre l’incendie et les prescriptions des pompiers et des
mandataires de sécurité), le tout de façon à ce que le Bailleur ne soit jamais
inquiété ni recherché à ce sujet et soit garanti de toutes les conséquences qui
pourraient en résulter.

 

Le Preneur prend l'engagement d'exécuter ou de déférer, à ses frais exclusifs,
en ce qui concerne les réglementations visées ci-dessus, à toute prescription,
réclamation ou injonction qui pourrait légalement émaner, au cours du Bail et de
ses renouvellements, des autorités administratives compétentes, concernant les
Locaux Loués ou les modalités de son occupation, étant précisé que si des
travaux visés à l’article CG. 8.1.2 doivent être réalisés à cet effet, le
Preneur se rapprochera du Bailleur afin que ce dernier réalise les travaux qui
lui incomberaient au titre du Bail.

 

CG.3.DUREE

 

CG. 3.1.Le Bail est consenti et accepté pour la durée visée à l’Article CP. 5
qui commencera à courir à la Date d’Effet du Bail.

 

CG. 3.2.La durée de l'engagement ferme de location du Preneur constitue une
condition essentielle et déterminante des présentes sans laquelle le Bailleur
n'aurait pas contracté. En conséquence, dans l’hypothèse où le Preneur cesserait
de son fait d’occuper les Locaux Loués avant l’expiration de cette période
ferme, le Bailleur serait en droit de poursuivre l’exécution forcée du Bail
jusqu’à son terme, en toutes ses clauses, charges et obligations.

 



- 14 -

 

 

CG. 3.3.Le Bailleur aura la faculté de résilier le Bail à l’expiration d’une
période triennale, s'il entend invoquer les dispositions des articles L. 145-18,
L. 145-21, L. 145-23-1 et L. 145-24 du même code, afin de construire, de
reconstruire les Locaux Loués, de les surélever, de construire un local
d'habitation sur un terrain loué nu ou dans les conditions et les secteurs ou
périmètres prévus aux articles L. 313-1 et suivants et L. 313-4 et suivants du
Code de l’urbanisme et en cas de démolition des Locaux Loués dans le cadre d’un
projet de renouvellement urbain.

 

En cas de renouvellement du Bail, ledit renouvellement interviendra pour une
durée de neuf (9) années, le Preneur disposant de la faculté de résiliation à
l'expiration de chaque période triennale, sous réserve d'un congé adressé au
Bailleur au plus tard six (6) mois avant l’expiration de la période en cours.
Les Parties conviennent expressément que tout congé ou demande de renouvellement
devra être donné(e) par acte extrajudiciaire.

 

CG.4.LOYER

 

Le Bail est consenti et accepté moyennant le loyer annuel hors taxes et hors
charges précisé à l’Article CP. 11, le Preneur étant tenu de supporter tous
droits, taxes ou impôts de quelque nature que ce soit (y inclus toute variation
du taux de la T.V.A), qui pourraient être exigibles sur lesdits loyers, charges
et autres paiements prévus par le Bail.

 

CG.5.INDEXATION DU LOYER

 

CG. 5.1.Le loyer sera indexé, de plein droit et sans aucune formalité ni
demande, à compter de la Date d’Effet du Bail, tous les ans à la date
anniversaire de la Date d'Effet du Bail en fonction de la variation de l'Indice
des Loyers des Activités Tertiaires (ILAT) publié par l'INSEE. Cet indice est
reconnu par les Parties comme ayant une relation directe avec l'objet de la
présente convention.

 

Pour la première indexation qui devra intervenir à la première date anniversaire
de la Date d’Effet, le taux de variation indiciaire annuel sera calculé en
fonction de la variation entre l’indice de base, qui sera le dernier indice
publié à la Date d’Effet du Bail et l’indice de révision, qui sera l’indice du
même trimestre calendaire de l’année suivante. Pour les indexations suivantes,
l’indice de base sera l’indice de révision ayant servi pour la précédente
indexation et l’indice de révision sera celui du même trimestre calendaire de
l’année suivante et ainsi de suite pour les années successives.

 

Le fait de ne pas avoir immédiatement ajusté le loyer n'entraînera aucune
déchéance dans le droit des Parties de réclamer l'application ultérieure de la
présente clause avec effet rétroactif.

 

CG. 5.2.En cas de retard ou d’absence de publication de l’indice applicable à
une date d’indexation donnée, un loyer provisionnel sera appelé. Celui-ci sera
calculé sur la base du dernier indice publié au moment de l’appel de loyer. Ce
loyer provisionnel donnera lieu à régularisation (complément ou restitution) une
fois l’indice définitif publié.

 



- 15 -

 

 

Lors de la publication de l’indice définitif, le Bailleur informera le Preneur
de toute modification éventuelle du loyer résultant du jeu de l’indice et les
Parties s’engagent à régulariser aussitôt les comptes résultant de l’application
de la clause d’indexation, c’est-à-dire le montant du nouveau loyer ainsi que
l’augmentation consécutive du dépôt de garantie.

 

CG. 5.3.En cas d’absence de publication ou de disparition de l’indice retenu par
les Parties ou dans le cas où l’indice choisi ne pourrait recevoir application
pour quelque cause que ce soit, les Parties conviennent expressément :

 

-de lui substituer soit le nouvel indice légal qui serait publié en remplacement
et qui serait obligatoirement applicable, aux termes des lois et règlements, au
Bail, soit, à défaut, un indice similaire choisi d’accord entre elles ;

 

-faute d’indice de remplacement ou d’accord des Parties, de lui substituer
l’indice du coût de la construction ; et

 

-en cas d’absence de publication ou de disparition de l’indice du coût de la
construction, de faire désigner par ordonnance de Monsieur le Président du
Tribunal de Grande Instance du lieu de situation des Locaux Loués et statuant
par ordonnance de référé, à la requête de la partie la plus diligente, un expert
qui aura les pouvoirs de mandataire commun des parties; ce mandataire commun
dont la décision sera définitive et sans recours, aura pour mission de choisir,
ou au besoin de reconstituer, un indice reflétant le plus exactement possible
les loyers des activités tertiaires à l’échelon national. L’indice choisi par
l’expert ayant les pouvoirs de mandataire commun s’appliquera rétroactivement à
partir de la date de la première indexation contractuellement applicable après
la disparition de l’indice retenu initialement par les Parties. Les honoraires
et les frais de procédure, ainsi que ceux de l’expert seront supportés par
moitié par le Bailleur et le Preneur.

 

Il est d'ores et déjà convenu entre les Parties que le nouvel indice se
substituant à l’indice initialement retenu par les Parties ne pourra pas
conduire à une remise en cause du niveau de loyer antérieur et résultant de
l’indexation, sur la base de l’indice initialement retenu, jusqu’à l’application
effective du nouvel indice, sauf le cas où la substitution d’indice résulterait
d’une inapplicabilité de l’indice choisi initialement par les Parties dans le
cadre du Bail, compte tenu de l’ordre public monétaire, auquel cas le nouvel
indice applicable en application de la présente clause sera purement et
simplement substitué à l’indice initialement choisi pour la période où
l’indexation sur la base de l’indice initialement choisi serait remise en cause.

 

CG. 5.4.Dans l'attente de la décision de l'expert, le Preneur ne pourra pas
différer le paiement et devra verser, à titre provisionnel, dès la présentation
de la quittance, une somme égale à celle acquittée précédemment, le réajustement
intervenant rétroactivement à la date d'effet de l’indexation.

 



- 16 -

 

 

CG. 5.5.Le fait pour le Bailleur de ne pas appliquer la présente clause
d’indexation, nonobstant la variation de l’indice de référence ne pourra en
aucun cas être considéré comme une renonciation implicite au jeu de celle-ci.

 

CG. 5.6.Dans la commune intention des Parties, les stipulations du présent
Article CG.5. sont divisibles, de sorte qu'en cas d'inapplicabilité de l'une
d'entre elles quelle qu'en soit la cause, les autres demeureraient en vigueur et
applicables entre les Parties.

 

CG. 5.7.Nonobstant la clause d’indexation ci-dessus, les Parties restent fondées
à voir réviser le loyer en application des dispositions d’ordre public des
articles L.145-37, L.145-38 et L.145-39 du Code de commerce.

 

CG.6.LOYER DE RENOUVELLEMENT

 

CG. 6.1.Fixation du loyer de renouvellement à la Valeur Locative de Marché

 

En cas de renouvellement du Bail, les Parties conviennent expressément que le
loyer du bail renouvelé sera fixé à la valeur locative de marché, telle que
définie ci-après (la « Valeur Locative de Marché »), conformément à l’ensemble
des dispositions de l’article L.145-34 du code de commerce.

 

La Valeur Locative de Marché visée ci-dessus sera calculée exclusivement par
comparaison avec les loyers du marché, c’est-à-dire :

 

-des prix librement conclus entre bailleurs et preneurs lors de la prise à bail
de nouveaux locaux, en dehors de toute notion de renouvellement amiable ou
judiciaire, au cours des trois (3) ans précédant la date de prise d’effet du
renouvellement du Bail,

 

-pour des biens immobiliers comparables aux Locaux Loués, c'est-à-dire des
immeubles de même nature, situés dans un périmètre proche, permettant
l’exploitation d’une activité sous les mêmes rubriques ICPE que celles de
l’Autorisation d’Exploiter, présentant les mêmes caractéristiques que celles des
Locaux Loués, le même standard de qualité, de construction, d’équipement
technologique, de fonctionnalité, d’utilisation des espaces, de modernité et les
mêmes services collectifs, même desserte de transports en commun et dans le même
secteur d’activité, sauf à corriger si ces éléments venaient à manquer par
d'autres critères de référence à la condition toutefois qu'ils soient
comparables.

 

Les travaux réalisés par le Preneur, de quelque nature qu’ils soient, et même
s’il s’agit de travaux d’adaptation des locaux loués à leur destination
contractuelle ou de mise en conformité avec la réglementation, seront également
pris en considération pour la détermination de la valeur locative, dès le
premier renouvellement du bail au cours duquel ils auront été réalisés (en ce
compris pour les travaux réalisés avant la conclusion du Bail qui n’auront pas
fait accession au Bailleur lors de la conclusion du Bail ainsi que rappelé en
Partie 1 des présentes) par dérogation aux dispositions de l’article R.145-8 du
Code de commerce.

 



- 17 -

 

 

Les Parties conviennent, toutefois, qu’à l’occasion du premier renouvellement
suivant la conclusion du présent Bail, [_____].

 

Le plafond conventionnel susvisé concernera tous les renouvellements consécutifs
à la conclusion du présent Bail.

 

CG. 6.2.Détermination de la Valeur Locative de Marché

 

La Partie la plus diligente fera connaître à l’autre Partie, par lettre
recommandée avec accusé de réception, son intention de faire fixer la Valeur
Locative de Marché (la « Notification ») en indiquant les coordonnées de
l’expert qu’elle aura choisi (l’« Expert 1 ») parmi les sociétés d’expertises
immobilières ou personnalités ci-après (la « Liste d’Experts ») : les experts
figurant sur la liste des membres de l’AFREXIM (Association Française des
Sociétés d'Expertises Immobilières), le Président et/ou un ancien Président de
la Compagnie des Experts en estimation de fonds de commerce, indemnités
d’éviction et valeurs locatives près la Cour d’appel du lieu de situation des
Locaux Loués ou tout expert spécialisé en estimations immobilières et de valeur
locative figurant sur la liste de la Cour de cassation.

 

La Partie notifiée fera connaître dans le délai de quinze (15) jours ouvrables
suivant la réception de la Notification, par lettre recommandée avec accusé de
réception, les coordonnées de l’expert (autre que l’Expert 1) qu’elle aura
choisi dans la Liste d’Experts (l’« Expert 2 »). A défaut de réponse dans le
délai susvisé, l’Expert 2 sera désigné par le Président du Tribunal de Grande
Instance du lieu de situation des Locaux Loués, statuant en référé à la demande
de la Partie notifiante, par une décision insusceptible de tout recours.

 

L’Expert 1 et l’Expert 2 devront, dans les meilleurs délais suivant la
Notification :

 

-estimer la Valeur Locative de Marché, conformément à la définition donnée
ci-dessus ;

 

-se notifier leur estimation, ainsi qu’aux Parties.

 

Dans l’hypothèse où il y aurait une différence de moins de 10% entre les
estimations de l’Expert 1 et de l’Expert 2, les Parties conviennent
expressément, sans recours possible, de retenir l’estimation la plus élevée
comme Valeur Locative de Marché.

 

Dans l’hypothèse où la différence entre les estimations de l’Expert 1 et de
l’Expert 2 serait égale ou supérieure à 10%, les Experts 1 et 2 choisiront d’un
commun accord, dans un délai raisonnable, un troisième expert dans la Liste
d’Experts autre que ceux déjà choisis (l’« Expert 3 »).

 

A défaut de désignation de l’Expert 3 dans le délai ci-dessus, la Partie la plus
diligente pourra demander au Président du Tribunal de Grande Instance du lieu de
situation des Locaux Loués, statuant en référé, par une décision insusceptible
de tout recours, de désigner l’Expert 3.

 



- 18 -

 

 

L’Expert 3 devra accepter ou refuser sa mission dans un délai de huit (8) jours
ouvrables de la notification de sa désignation. En cas de refus, il pourra être
remplacé par un autre expert choisi dans la Liste susvisée par simple ordonnance
de référé rendue par le Président du Tribunal de Grande Instance du lieu de
situation des Locaux Loués, statuant en référé, par une décision insusceptible
de tout recours.

 

L’Expert 3 devra :

 

-donner son avis sur la Valeur Locative de Marché, conformément à la définition
précitée en prenant en compte les estimations données par l’Expert 1 et l’Expert
2,

 

-rendre sa décision dans les meilleurs délais suivant la notification de sa
désignation.

 

Les Parties conviennent expressément, sans recours possible, de retenir comme
Valeur Locative de Marché la moyenne entre l’estimation donnée par l’Expert 3 et
l’estimation la plus élevée proposée par l’Expert 1 et l’Expert 2.

 

Les Parties devront fournir à chaque expert les informations nécessaires à la
bonne exécution de leur mission.

 

Chaque Partie conservera à sa charge les frais et honoraires de son expert (y
compris s’il a été désigné judiciairement), ceux de l’Expert 3 étant supportés
pour moitié par chacune des Parties.

 

Le présent Article n’affecte pas la faculté pour le Bailleur de refuser le
renouvellement du Bail, ni celle du Preneur de mettre un terme au Bail.

 

CG.7.DEPOT DE GARANTIE

 

Pour sûreté et garantie de l’exécution des obligations de toute nature résultant
du présent Bail à la charge du Preneur, et notamment pour sûreté et garantie du
paiement à bonne date des loyers, charges et impôts remboursables, indemnités
d’occupation, charges, travaux, pénalités, indemnités, sans que cette liste ne
soit limitative, le Preneur versera au Bailleur, à la Date d’Effet, [_____].

 

La somme remise à titre de dépôt de garantie sera augmentée ou diminuée en même
temps et dans les mêmes proportions que le loyer, chaque fois que celui-ci
subira une indexation ou une modification, la différence étant versée avec le
premier terme modifié, [_____].

  

- 19 -

 

 

Le Bailleur aura la faculté à tout moment d’utiliser, sans autre formalité tout
ou partie du dépôt de garantie pour le règlement par compensation des sommes
dues au titre du présent Bail et de ses renouvellements éventuels. Dans cette
hypothèse, le Preneur devra reconstituer ledit dépôt de garantie, dans son
intégralité, à première demande du Bailleur, sous la sanction de l’application
de la clause résolutoire, si bon semble au Bailleur.

 

Cette somme sera conservée par le Bailleur pendant toute la durée du Bail et de
ses renouvellements et sera remboursée au Preneur en fin de jouissance, après
déménagement, remise des clés, et exécution de tous travaux éventuels de remise
en état des Locaux Loués, déduction faite de toutes sommes dues au Bailleur à
quelque titre que ce soit.

 

Cette somme restera au Bailleur à titre de premiers dommages et intérêts et sans
préjudice de tous autres dans le cas de résiliation du présent Bail par suite de
l’inexécution par le Preneur de l’une quelconque de ses obligations.

 

Ce dépôt de garantie ne sera pas productif d’intérêts au profit du Preneur.

 

En aucun cas, le Preneur ne sera en droit de compenser le dernier terme de loyer
et charges avec le dépôt de garantie.

 

Si les Locaux Loués devaient être vendus, le montant du dépôt de garantie en
possession du Bailleur sera transféré au nouveau bailleur sur simple
notification au Preneur. Le Preneur le reconnaît expressément, de telle sorte
qu’il ne pourra formuler quelque demande de remboursement de dépôt de garantie
que ce soit à l’encontre du Bailleur, sa créance éventuelle de restitution au
titre du dépôt de garantie étant alors détenue contre le nouveau bailleur.

 

CG.8.ACCESSOIRES DU LOYER

 

CG. 8.1.Charges

 

CG. 8.1.1.A titre de condition essentielle du Bail sans laquelle le Bailleur ne
se serait pas engagé, il est expressément convenu que le loyer est considéré
comme net de toutes charges, impôts et taxes pour le Bailleur, au titre des
Locaux Loués hors (i) les dépenses visées par l’article R145-35 du Code de
commerce comme devant impérativement demeurer à la charge du Bailleur et (ii)
les travaux de mise en conformité qui ne seraient pas liés à l’Activité
Spécifique du Preneur définie ci-après.

 

CG. 8.1.2.Le Bailleur conservera à sa charge :

 

-les dépenses relatives aux grosses réparations mentionnées à l’article 606 du
Code civil ainsi que les honoraires liés à la réalisation de ces travaux ;

 

-les dépenses relatives aux travaux ayant pour objet de remédier à la vétusté
dès lors que ces travaux relèveront des grosses réparations visées à l’article
606 du Code civil ;

 



- 20 -

 

 

-les dépenses relatives aux travaux ayant pour objet de mettre les Locaux Loués
en conformité avec la réglementation dès lors que ces travaux ne seraient pas
liés à l’Activité Spécifique ou relèveraient des grosses réparations mentionnées
à l’article 606 du Code civil.

 

-Les honoraires de gestion des loyers des Locaux Loués.

 

-à moins que

 

-les travaux susvisés ne soient la conséquence de désordres résultant d’un fait
du Preneur, de ses salariés, prestataires, fournisseurs, visiteurs ou clientèle,
auquel cas le coût de ces travaux ou remplacements sera à la charge du Preneur,
par dérogation à ce qui précède.

 

-les travaux de mise en conformité susvisés ne soient liés à des travaux
d’aménagement du Preneur, auquel cas le coût de ces travaux ou remplacements
sera à la charge du Preneur, quand bien même ils ne seront pas liés à l’Activité
Spécifique du Preneur.

 



CG. 8.1.3.

  

Le Preneur supportera ainsi intégralement, à compter de la Date d’Effet, toutes
les charges toutes taxes comprises, impôts et taxes de toute nature, afférentes
aux Locaux Loués (y compris s’agissant de leurs façades, de leurs abords et de
leurs équipements), à la seule exception des charges et dépenses susvisées comme
demeurant à la charge du Bailleur.

 

L’Inventaire détaillant les différentes catégories de charges, impôts, taxes et
redevances incombant ainsi au Preneur est annexé aux présentes en (Annexe 19).

 

Selon le cas, les dépenses visées à cette Annexe seront prises en charge par le
Preneur directement dans le cadre de son exploitation des Locaux Loués et de son
obligation d’entretien telle que rappelée par ailleurs dans le Bail ou
indirectement par avance ou remboursement au Bailleur lorsque ce dernier en
conservera la gestion, dans le cadre des charges générales des Locaux Loués.

 

Il est ici précisé que les énumérations figurant à cette Annexe y sont
détaillées aux seules fins d’illustrer les catégories de charges incombant au
Preneur et ne peuvent être considérée comme une liste exhaustive et intangible
des installations équipant l’Immeuble ou des prestations les concernant, ni
constituer inversement pour le Bailleur une obligation d’installer lesdits
équipements, ni d'assurer lesdites prestations dans l’Immeuble si ceux-ci n’y
sont pas prévus

 

L’inventaire des charges consigné dans cette Annexe est susceptible d’être
modifié en fonction d’évolutions de la règlementation ou de demandes émanant du
Preneur.

 



- 21 -

 

 

CG.9.TVA

 

Le Bailleur ayant opté, en application de l’article 260-2b° du Code général des
impôts, au paiement de la TVA, le loyer et les accessoires du loyer seront
majorés de la TVA au taux en vigueur lors de la facturation.

 

Dans l’éventualité où le Preneur serait non assujetti à la TVA, il donne son
accord exprès à cette option et accepte en conséquence la facturation de la TVA
en sus du loyer et de ses accessoires.

 

Si une évolution de la réglementation consistant en une cessation d’opter pour
l’application au Bail de la TVA venait à s’imposer au Bailleur, d’un commun
accord, les parties conviennent que le loyer donnera lieu au paiement du droit
de bail ou de tout autre droit ou taxe de remplacement ou de substitution, qui
sera supporté par le Preneur, de même que la taxe additionnelle au droit de bail
que le Preneur s’engage à rembourser au Bailleur, si les lieux loués s’y
trouvent assujettis.

 

Le Preneur communiquera au Bailleur :

 

-son numéro de TVA intracommunautaire,

 

-son centre des impôts de rattachement.

 

CG.10.MODALITES DE PAIEMENT DU LOYER ET DE SES ACCESSOIRES

 

Le Preneur s’oblige à payer au Bailleur le loyer et de ses accessoires en quatre
termes de paiement égaux et d’avance les premier janvier, premier avril, premier
juillet et premier octobre de chaque année et pour la première fois à la Date de
Prise d’Effet du Bail, au prorata temporis du trimestre civil en cours.

 

Les paiements seront réalisés entre les mains du Bailleur ou du mandataire
désigné par lui, par virement bancaire sur le compte désigné par le Bailleur.

 

Les quittances de loyers seront adressées au Preneur à l’adresse de son siège
social au moins trente (30) jours calendaires avant chaque échéance.

 

En cas de non-paiement à échéance du loyer dû par le Preneur ou de toute autre
somme due en vertu du Bail et qui n’aurait pas été réglée dans les délais
requis, les sommes dues produiront de plein droit et après l’envoi au Preneur
d’une mise en demeure par lettre recommandée avec accusé de réception demeurée
infructueuse pendant un délai de cinq (5) jours ouvrés suivant sa réception des
intérêts au taux légal en France en vigueur lors de la date d’exigibilité de la
(ou des) somme(s) due(s), majoré de 300 points de base sans que le taux ne soit
négatif (ci-après les « Intérêts de Retard »), l’ensemble de ces sommes étant
facturé avec la T.V.A., sans que cette majoration puisse valoir délai de
règlement, à compter de la date d’échéance jusqu’au jour de leur paiement.

 



- 22 -

 

 

Dans le cas où le défaut de paiement excéderait vingt (20) jours calendaires à
compter de la date d’échéance prévue, une mise en demeure sera adressée par le
Bailleur au Preneur par lettre recommandée avec accusé de réception actant que
toutes sommes alors exigibles seront majorées forfaitairement de plein droit
d’une pénalité de 10%, majorée de la TVA, en sus des Intérêts de Retard et ce
sans préjudice de l’application de la clause résolutoire prévue à l’Article
CG.13 ci-dessous. Tout mois commencé sera considéré comme entier.

 

Le paiement tardif de trois avis d’échéance, consécutifs ou non, constituera un
motif grave et légitime de refus de renouvellement de Bail.

 

CG.11.CHARGES ET CONDITIONS GENERALES

 

Le Bail est fait, en outre, aux conditions limitatives suivantes :

 



CG. 11.1.Garnissement

 

Une fois ses éventuels travaux d’aménagement terminés, le Preneur devra tenir
les Locaux Loués constamment garnis pendant toute la durée du Bail, de meubles,
matériels et/ou marchandises en quantité et valeur suffisantes pour répondre du
paiement des loyers et de l’exécution du présent Bail.

 

CG. 11.2.Travaux du Preneur

 

CG. 11.2.1.Le Preneur prend en toute connaissance de cause les Locaux Loués dans
l’état où ils se trouveront lors de la Date d’Effet du Bail dans la mesure où il
les occupe depuis leur origine. Un procès-verbal de prise de possession sera
établi entre les Parties au jour de la mise à disposition de la Cellule 6 qui
vaudra état des lieux d’entrée conformément à l’Article CP. 8 pour la Cellule 6.

 

CG. 11.2.2.Le Preneur ne pourra faire, dans les Locaux Loués aucun travaux de
construction ou touchant à la structure de la dalle, la solidité et/ou au gros
Œuvre et/ou à la sécurité et/ou aux équipements et/ou au fonctionnement des
Locaux Loués et/ou de l’Immeuble, aucun travaux qui puisse changer la
destination des Locaux Loués ni aucun changement de distribution qui affecterait
les parois ou portes coupe-feu ou les installations techniques sans le
consentement exprès et écrit du Bailleur, sauf s’il s’agit de travaux de mise en
conformité qui seraient imposés par la réglementation ou une injonction de
l’Administration.

 

Le Preneur adressera au Bailleur, préalablement à tout début de réalisation de
tous travaux soumis à autorisation préalable du Bailleur, par lettre recommandée
avec accusé de réception ou contre récépissé, une demande d’autorisation
accompagnée d’un dossier comprenant :

 

■un descriptif détaillé des travaux et équipements prévus (pièces écrites et
graphiques) préparé par un maître d’Œuvre,

 

■un calendrier prévisionnel de réalisation des travaux préparé par un maître
d’Œuvre,

 



- 23 -

 

 

■le dossier de demande d'autorisation éventuellement nécessaire (déclaration de
travaux, demande de permis de construire et/ou de démolir, etc.),

 

■la liste des entreprises qui interviendront pour la réalisation des travaux
concernés,

 

■la justification de la souscription des assurances construction en tant que
maître d’ouvrage des travaux (assurance dommage, ouvrage avec une extension de
couverture incluant la garantie de bon fonctionnement des biens d’équipement,
les dommages immatériels et les dommages aux existants, pour des montants
appropriés ; assurance tous risques chantier portant sur l’intégralité des
travaux et comportant une extension de couverture incluant les dommages aux
structures préexistantes ainsi que la responsabilité civile du Bailleur et du
Preneur pour les dommages causés aux tiers du fait de l’exécution des travaux
pour des montants appropriés, etc.) et des assurances de responsabilité
inhérentes aux travaux à réaliser couvrant le Preneur et les intervenants sur le
chantier (notamment responsabilité civile et décennale) avec indication, pour
toutes les assurances, des plafonds de garantie,

 

■un rapport écrit émanant d’un bureau de contrôle notoirement connu qui
confirmera que les travaux ne portent pas atteinte à la solidité des Locaux
Loués et/ou de l’immeuble et de ses structures et que, par voie de conséquence,
ils peuvent être réalisés sans inconvénient ni danger. Le bureau de contrôle du
Preneur aura au minimum les études et le suivi des prestations suivantes :
solidité des ouvrages existants et créés, sécurité des personnes, conformité de
toutes les installations électriques, de climatisation ou autres. Le rapport
précisera également les conséquences des travaux envisagés sur les garanties
biennale et décennale en vigueur, le cas échéant, au titre notamment de
précédents travaux réalisés par le Preneur tant dans le cadre du Bail, le
Preneur n’ayant aucun recours contre le Bailleur si ces garanties sont affectées
par les travaux envisagés.

 

Le Bailleur s’oblige à notifier sa réponse et, le cas échéant, celle de
l’architecte des Locaux Loués, techniquement motivé(e)s, au Preneur, dans un
délai d’un (1) mois maximum à compter de la notification visée ci-dessus. A
défaut de réponse dans ce délai, le Bailleur sera réputé avoir refusé le projet
de travaux du Preneur.

 

Dans le cas où l’autorisation serait accordée, le Bailleur pourra exiger que les
travaux soient exécutés sous le contrôle d’un architecte et/ou d’un bureau de
contrôle choisi d’un commun accord entre les parties et/ou de tout autre homme
de l’art.

 

Les honoraires de l’architecte et/ou du bureau de contrôle et/ou de l’homme de
l’art mandaté seront à la charge du Preneur.

 

L’autorisation du Bailleur, dans le cas où elle est accordée, ne sera en rien
susceptible d’engager la responsabilité du Bailleur au titre des travaux
réalisés par le Preneur dans les Locaux Loués.

 



- 24 -

 

 

CG. 11.2.3.Avant de commencer ses travaux (et après autorisation préalable du
Bailleur s’il y a lieu), le Preneur devra faire son affaire personnelle, à ses
frais, du dépôt à son nom et de l’obtention de toutes les autorisations
administratives éventuellement requises pour la réalisation des travaux (et des
formalités usuelles permettant de s’assurer avant le démarrage des travaux
qu’elle sont purgées de tout recours), de tous les certificats, études et
autorisations de toute sorte qui seraient nécessaires à la réalisation des
travaux (administrations, architectes, voisinage, etc.) ainsi que du paiement de
toutes taxes et participations liées à ces autorisations.

 

Le Bailleur ne pourra encourir aucune responsabilité en cas de refus ou de
retard dans l’obtention de ces autorisations ainsi que dans le règlement des
taxes et participations susvisées.

 

CG. 11.2.4.En cas de travaux soumis à autorisation préalable, et après
réalisation des travaux, le Preneur adressera à l’architecte des Locaux Loués
tout document permettant de vérifier la conformité des travaux exécutés par
rapport au projet initialement notifié au Bailleur.

 

Dans tous les cas, et même pour les travaux qui ne nécessitent pas
l'autorisation préalable du Bailleur, le Preneur tiendra le Bailleur informé de
la réalisation de ses travaux et lui transmettra, dans les meilleurs délais
après achèvement desdits travaux, les plans à jour des Locaux Loués.

 

CG. 11.2.5.Sous réserve du respect des modalités prévues au présent Article CG.
11.2, le Preneur sera autorisé à accomplir toutes démarches administratives (y
compris toutes demandes de permis de construire et/ou de démolir) et toute
action en référé préventif à compter de la date à laquelle il aura obtenu
l'accord du Bailleur pour la réalisation de ses travaux dans les Locaux Loués.
Le Bailleur devra alors signer tout document nécessaire à cet effet.

 

CG. 11.2.6.Le Preneur devra faire exécuter ses travaux par des entreprises
dûment qualifiées, assurées et expérimentées.

 

CG. 11.2.7.Le Preneur ne devra en aucun cas, pour lesdits travaux, utiliser des
matières polluantes ou toxiques ou susceptibles de causer un trouble à
l’environnement.

 

CG. 11.2.8.Il est interdit au Preneur d’effectuer une quelconque installation
pouvant gêner l’accès aux ventilo-convecteurs, installations d’air conditionné,
trappes de visite, siphons de vidange, robinets d’arrêts et compteurs,
tuyauteries, ou autre installation quelconque qui pourrait exister dans les
Locaux Loués.

 



- 25 -

 

 

CG. 11.2.9.En cas de travaux dont la nature et l’importance le rendent
obligatoire, le Preneur s’engage à souscrire avant le démarrage des travaux les
polices d’assurance suivantes :

 

a)une assurance « Dommages-Ouvrage », garantissant le préfinancement des
réparations de dommages de la nature de ceux engageant les responsabilités des
constructeurs au titre des articles 1792 et suivants du Code civil, et ce
conformément à l’article L.242-1 du Code des assurances ;

 

b)une assurance « Constructeur Non Réalisateur » selon l’obligation qui lui en
est faite au titre de l’article L.242-2 du Code des assurances ;

 

c)une assurance « Responsabilité Civile » garantissant les conséquences de la
responsabilité civile lui incombant en sa qualité de maître de l’ouvrage en
raison de dommages causés aux tiers du fait de tels travaux ;

 

d)une assurance « Tous Risques Chantier » garantissant les dommages matériels
aux travaux en cours de réalisation. Celle-ci devra être souscrite pour le
compte commun de tous les intervenants et comporter une clause de renonciation à
recours contre ceux-ci. De même, elle comportera obligatoirement une extension
« dommages aux existants » pour garantir sans recherche de responsabilité, les
dommages occasionnés aux Locaux Loués lors de la réalisation des travaux.

 

e)Au titre de ces polices, le Preneur est seul responsable du paiement des
primes afférentes et supportera seul la charge des franchises éventuelles ainsi
que des éventuelles conséquences de clauses de non garanties ou d’exclusion. 

 

Dans la mesure où les travaux du Preneur auraient pour effet le paiement de
surprimes d’assurance par le Bailleur, celles-ci seront refacturées au Preneur.

 

CG. 11.2.10.Le Preneur devra se conformer, pour la réalisation de ses travaux,
aux règles de l’art, aux dispositions légales et règlementaires, faire son
affaire personnelle de toute déclaration et/ou de l’obtention de toute
autorisation administrative nécessaire pour la réalisation de ses travaux et
payer toutes taxes dont ces autorisations seraient le fait générateur
(notamment, le cas échéant, la taxe locale d’équipement), de telle manière que
le Bailleur ne soit jamais inquiété, ni recherché.

 

CG. 11.2.11.Tous les aménagements, installations, améliorations ou
embellissements faits par le Preneur ayant la nature d’immeuble par destination
deviendront la propriété du Bailleur en fin de jouissance pour quelque motif que
ce soit (en ce compris en cas de résiliation judiciaire), sans indemnité au
profit du Preneur. Le Bailleur aura également la faculté d’exiger du Preneur la
remise en tout ou partie des Locaux Loués dans leur état initial, sans qu’aucune
indemnité ne soit due au profit du Preneur.

 

CG. 11.2.12.Par dérogation à ce qui précède, le Preneur pourra reprendre la
possession des éléments d’équipement informatique et de sécurité (caméras,
etc.), à charge pour lui d’effectuer les travaux de remise en état qui
s’avèreraient nécessaires de ce fait.

 



- 26 -

 

 

CG. 11.3.Entretien - Réparations

 

CG. 11.3.1.Le Preneur devra, pendant toute la durée du Bail et de ses
renouvellements, maintenir l’intégralité des Locaux Loués ainsi que les
aménagements, installations, améliorations et embellissements effectués par lui
ayant la nature d’immeubles par destination, en bon état d’entretien et de
réparations locatives, à l'exception des travaux visés à l’Article CG. 8.1.2
comme demeurant à la charge du Bailleur. Etant ici précisé que la dalle
constitue un élément de structure et à ce titre est intégré aux dispositions de
l’article CG 8.1.2 tandis qu’il incombera au Preneur d’assurer l’entretien et la
réparation de la chape qui assure la finition de la dalle et constitue un
support de revêtements.

 

CG. 11.3.2.Le Preneur devra notamment faire entretenir, réparer et/ou remplacer,
si besoin est, tout ce qui concerne les installations à son usage personnel,
ainsi que notamment les équipements, fermetures et serrures des fenêtres, portes
et volets, les glaces et vitres. Il devra maintenir particulièrement les sols et
revêtements de sol des cellules logistiques en bon état et remédier à tout
défaut. Le Preneur prendra à sa charge plus généralement la réparation des
dégradations sur les Locaux Loués, qu'elles soient causées par lui-même ou par
un tiers, identifié ou non identifié. Tout remplacement se fera obligatoirement
à l'identique, sauf accord préalable, exprès et écrit du Bailleur.

 

CG .11.3.3.Le Preneur fera son affaire personnelle, à ses frais exclusifs,
pendant toute la durée du Bail, des travaux de maintien en conformité des Locaux
Loués au regard de toutes les réglementations en vigueur qui seraient liés aux
activités exercées par le Preneur dans les Locaux Loués, à la seule exception
des travaux visés à l’Article CG. 8.1.2 comme demeurant à la charge du Bailleur.

 

CG. 11.3.4.Le Preneur s’engage à se conformer à toute évolution de la
règlementation applicable à ses activités et à respecter scrupuleusement et à
mettre en Œuvre à ses frais exclusifs toutes les prescriptions de mise en
conformité ou autres qui seraient imposées par toute autorité administrative au
titre de la règlementation sur les installations classées (DREAL, etc …)
directement et exclusivement liées aux activités exercées par le Preneur dans le
locaux Loués à compter de la Date d’Effet du Bail et jusqu’à l’expiration du
Bail et de ses renouvellements successifs, quelle que soit la forme par laquelle
ces prescriptions auront été imposées et à réaliser à ses frais tous les travaux
nécessaires à la seule exception des travaux visés à l’Article CG. 8.1.2 comme
demeurant à la charge du Bailleur.

 

CG. 11.3.5.Le Preneur souscrira les contrats d’entretien nécessaires au respect
de ses obligations et les maintiendra en cours pendant toute la durée du Bail.
Pour l’hypothèse où le Bailleur souscrirait lui-même un tel contrat d’entretien,
il le notifierait au Preneur. Dans cette hypothèse, le Preneur devra rembourser
au Bailleur l’ensemble des frais résultant des contrats d’entretien souscrits
par lui.

 



- 27 -

 

 

Le Preneur souscrira, auprès d’organismes agréés, des contrats de vérification
des équipements, installations électriques, extincteurs, RIA et chauffage et se
conformera aux prescriptions de ces organismes. Le Preneur devra faire effectuer
tous les contrôles de sécurité périodiques concernant toutes les installations
et justifier au Bailleur à première demande, de la souscription de tous les
contrats nécessaires ou utiles à la gestion techniques de l’immeuble auprès
d’entreprises qualifiées, du respect des conditions de garantie des divers
constructeurs ou installateurs et de la réalisation de ces contrôles. En cas de
carence constatée, le Bailleur pourra, après mise en demeure adressée au Preneur
par lettre recommandée avec accusé de réception restée infructueuse plus de
quinze (15) jours calendaires, désigner un organisme de contrôle agréé et faire
procéder à ces contrôles aux frais du Preneur.

 

Le Preneur souscrira en outre un abonnement Prévention et Conseil Incendie AP
auprès d’un organisme agréé par l’Assemblée plénière des Sociétés d’Assurances
Dommages (APSAD), et s’engage à respecter les mesures préconisées par
l’organisme pour le maintien de la conformité aux normes de sécurité incendie
des installations livrées par le Bailleur. De même le Preneur s’engage à
respecter (i) les règles APSAD régissant les modalités de stockage et de
l’exploitation de locaux munis de sprinklers, et (ii) les règles de l’APSAD
régissant les installations de robinets incendie armés ou d’extincteurs
portatifs.

 

En outre, dans l’hypothèse où le Preneur souhaiterait des modalités de stockage
ou stocker des marchandises particulières autres que celles admises par les
règles APSAD en matière de sprinklers, et si de ce fait il est nécessaire de
modifier ou étendre l’installation de sprinklers pour en tenir compte, le
Preneur s’engage à rembourser au Bailleur l’intégralité des coûts supportés par
le Bailleur pour la modification ou l’extension du système.

 

Le Preneur s'oblige à remettre annuellement au Bailleur la liste des contrats
d’entretien souscrits, les comptes-rendus des interventions périodiques des
prestataires chargés de cet entretien ainsi que les rapports de la commission de
sécurité compétente.

 

Le Preneur devra en outre faire son affaire, à ses frais, à son départ de la
résiliation de l'ensemble des contrats souscrits dans le cadre du présent
Article.

 

CG. 11.3.6.La société GEMFI, alors bailleur, a remis au Preneur, ce que ce
dernier reconnaît, au cours du Bail Initial un exemplaire du D.I.U.O établi à
l’achèvement des Locaux Loués Initiaux. Le Bailleur s'engage à remettre au
Preneur un exemplaire du D.I.U.O. établi à l'achèvement de la Cellule 6.

 

Le Preneur devra respecter scrupuleusement l’ensemble de ces prescriptions.

 

CG. 11.3.7.Le Preneur s'oblige à entretenir l'ensemble des portes sectionnelles
et à prendre en charge tous dommages causés à ces équipements.

 



- 28 -

 

 

CG. 11.3.8.Le Preneur accepte qu'à défaut d'avoir effectué lui-même tous travaux
d'entretien, de réparation et de remplacement mis à sa charge, conformément à ce
qui est convenu au présent Article CG. 11.3, le Bailleur entreprenne, trente
(30) jours calendaires après l'envoi d'une lettre recommandée avec accusé de
réception restée infructueuse, de faire effectuer en ses lieu et place, lesdits
travaux, le Preneur s'engageant à en rembourser le coût effectif, en ce compris
tous frais et honoraires s'y rapportant, dans les quinze (15) jours calendaires
de l'état qui lui sera adressé par le Bailleur, sans préjudice de tous frais de
remise en état et de dommages et intérêts causés par l’inobservation des
stipulations du présent Article et sans préjudice de la mise en Œuvre de la
clause résolutoire stipulée à l’Article CG.13. Il est convenu qu'en cas
d'urgence ou de péril, le Bailleur sera dispensé du délai de trente (30) jours
calendaires susvisé et donnera un préavis raisonnable compte tenu de l’urgence
ou du péril constaté.

 

CG. 11.3.9.Le Preneur ne devra en aucun cas rien faire ou laisser faire qui
puisse détériorer les Locaux Loués. Il devra prévenir le Bailleur immédiatement
de toute atteinte qui serait portée à la propriété ainsi que de toutes
dégradations ou détériorations qui viendraient à se produire dans les Locaux
Loués, dont il aurait connaissance.

 

CG. 11.3.10.Il devra en outre informer le Bailleur de tous travaux à réaliser
dans les Locaux Loués demeurant à sa charge dont il aurait connaissance et
notamment tous travaux signalés à ce titre dans les rapports établis à la
demande du Preneur dans le cadre de son obligation d’entretien et de respect de
la réglementation. Dans tous les cas où il s'avérerait indispensable d'entrer
dans les Locaux Loués pour cause de sinistre qui semblerait avoir sa source dans
les Locaux Loués, le Bailleur ou le Gestionnaire ou mandataire technique des
Locaux Loués sont formellement autorisés à pénétrer dans les Locaux Loués, sans
formalité autre que d'en aviser le Preneur dans les plus brefs délais.

 

CG. 11.3.11.L'ensemble du coût des travaux ou réparations entrant dans le champ
d'application des garanties ou assurances susvisées et effectivement indemnisé
ne pourra être refacturé au Preneur.

 

CG. 11.3.12.Le Preneur prendra toutes précautions utiles pour éviter le gel de
tous appareils, conduits et canalisations.

 

CG. 11.3.13.Le Preneur sera responsable de toutes réparations afférentes aux
Locaux Loués que le Bailleur aurait été amené à effectuer en cas de nécessité,
soit par défaut d’exécution des réparations dont le Preneur a la charge en vertu
du présent Article CG. 11.3, soit par les dégradations résultant de son fait, du
fait de son personnel ou de ses visiteurs.

  



- 29 -

 

 



CG. 11.4.Travaux du Bailleur

 

CG. 11.4.1.Le Preneur devra supporter sans pouvoir prétendre à aucune indemnité,
ni diminution de loyer toutes réparations et travaux que le Bailleur serait
amené à faire exécuter dans les Locaux Loués et ce quelle que soit la nature et
la durée de ces travaux, quand bien même celle-ci dépasserait vingt-et-un jours,
et ce par dérogation expresse aux dispositions de l’article 1724 du Code civil.
Les travaux concernés appartiennent aux catégories listées ci-dessous :

 

(i)les travaux visant à remédier à une situation qui porterait atteinte à la
sécurité des biens et des personnes au sein des Locaux Loués

 

(ii)les travaux destinés à rétablir une exploitation entravée au sein des Locaux
Loués

 

(iii)tous travaux de réparation, amélioration, reconstruction, surélévation,
modification, agrandissement et autres ne résultant pas d’une demande du
Preneur,

 

Néanmoins, dans une telle hypothèse, le Bailleur s'engage à faire ses meilleurs
efforts aux fins de limiter la durée des travaux et leurs inconvénients pour le
Preneur et/ou tout occupant de son chef, et à se concerter avec le Preneur pour
déterminer les modalités d’exécution (notamment horaires) des travaux. A cet
effet, le Bailleur devra :

 

-informer préalablement le Preneur du calendrier envisagé au moins un (1) mois
avant le commencement du chantier sauf urgence,

 

-établir un calendrier de travaux après concertation préalable avec le Preneur
et les occupants de son chef,

 

-s’assurer que ses travaux gênent le moins possible l’activité du Preneur et/ou
de ses occupants (définition de zones spécifiques d’intervention),

 

Le Preneur devra déposer à ses frais et sans délai tous coffrages, enseignes,
agencement et décorations, ainsi que toutes installations qu'il aura faites et
dont l'enlèvement sera utile pour la recherche et la réparation des fuites de
toute nature, de fissures dans les conduits et gaines, notamment après incendie
ou infiltrations, pour tout ravalement, et, en général, pour l'exécution de tous
travaux.

 

Toutefois, pour tous travaux d’urgence qui porteraient atteinte à la sécurité
des biens et des personnes au sein des Locaux Loués, le Bailleur s’engage :

 

-(i) à mandater un expert dans les 48h à compter de la connaissance qu’il a du
sinistre

 

-(ii) à diligenter les réparations dans les meilleurs délais

 

-A défaut de réaction du Bailleur dans les 48h et après relance restée
infructueuse 24h suite à l’envoi des devis de réparation, le Preneur est
autorisé à engager directement les réparations et ce sous les réserves
cumulatives suivantes, dans la limite d’un montant de 10 000 € HT :

 

-Les devis devront être impérativement établis par les entreprises ayant réalisé
les travaux initiaux ou les installations existantes et ce afin de pouvoir
assurer la poursuite des éventuelles garanties.

 

-Avant toute intervention, un constat d’huissier devra être établi, à titre
conservatoire, afin de constater l’état des ouvrages en cause avant ladite
intervention.

 



- 30 -

 

 

CG. 11.4.2.En application de l’article L. 145-40-2 du Code de commerce, le
Bailleur a communiqué en Annexe 18, et communiquera au Preneur tous les trois
(3) ans, un état prévisionnel des travaux qu’il envisage de réaliser, assorti du
budget correspondant, tout en rappelant les travaux réalisés depuis les trois
(3) derniers exercices ainsi que leur coût.

 

Il est précisé que les états prévus au présent article sont communiqués au
Preneur aux seules fins de son information. En conséquence, le Preneur ne pourra
pas s’en prévaloir à d’autres fins et notamment pour exiger du Bailleur la
réalisation des travaux mentionnés dans les états.

 

Le Bailleur restera libre de réaliser ou non lesdits travaux, de différer leur
réalisation ou d’y renoncer. Il pourra également les modifier ou les réaliser à
des conditions financières autres que celles figurant dans le budget
prévisionnel, en en informant le Preneur.

 

Il devra réaliser les travaux complémentaires nécessités par l’urgence ou le bon
fonctionnement de l’Immeuble.

 

CG. 11.5.Abonnements divers

 

Le Preneur est tenu de :

 

-Souscrire à son nom et à ses frais tous les abonnements d’approvisionnement
énergétiques et de télécommunication, et plus généralement de tous fluides
nécessaires à l’exercice de son activité,

 

-Régler directement aux services concernés les montants des abonnements, des
taxes et des consommations correspondantes, celui du raccordement éventuel et
tous les frais de résiliation.

 

-Si, par impossible, le Bailleur était amené à régler certaines dépenses pour le
compte du Preneur, ce dernier s’engage à les lui rembourser à première demande.

 

CG. 11.6.Planchers - Ascenseurs - Murs

 

A peine de réparations à ses frais et de dommages-intérêts, le Preneur ne devra
pas faire supporter aux murs et aux planchers une charge supérieure à leur
résistance. En cas de doute, le Preneur devra s’assurer du poids autorisé auprès
de l’architecte des Locaux Loués. De même, le Preneur veillera à ne pas
surcharger les ascenseurs (y compris monte-charges) s’il en existe et à ne pas
dégrader les cabines.

 



- 31 -

 

 

CG. 11.7.Plaques et enseignes

 

Le Preneur pourra apposer toutes plaques et enseignes lumineuses ou autres y
inclus sans que cela ne soit limitatif, tout auvent et/ou bannière, en saillie
ou non, sous réserve de l’obtention de toute autorisation nécessaire, du respect
des servitudes applicables aux Locaux Loués, à ses propres risques et périls,
garantissant le Bailleur contre tous recours nés de l’installation ou de la
présence de ces plaques ou enseignes. Le Preneur devra en outre veiller à ce que
les accroches soient compatibles avec les efforts et les contraintes pouvant
résulter des conditions climatiques et faire valider le système préconisé par
l’Architecte des locaux Loués.

 

Le Preneur s’oblige à procéder à la dépose de toutes plaques et enseignes en fin
de jouissance et à faire procéder aux travaux de remise en état qui
s’avéreraient nécessaires, le tout à ses frais exclusifs.

 

CG. 11.8.Usage d’appareils et autres

 

Le Preneur ne devra pas faire usage d’appareils à combustion lente ou produisant
des gaz nocifs à l’exception des machines destinées au filmage des palettes et
plus généralement de tout appareil dangereux, le Bailleur n’entendant pas être
responsable des accidents matériels et corporels susceptibles d’en découler.

 

Il ne devra pas utiliser des appareils susceptibles d’être entendus hors des
Locaux Loués ou de perturber le voisinage.

 

Le Preneur fera son affaire personnelle, sans recours contre le Bailleur, en cas
d’utilisation de radio, télévision ou autres, de la suppression des bruits ou
parasites troublant sa propre réception des ondes.

 

Le Preneur fera son affaire personnelle, à ses risques et périls et frais, de
toute réclamation émanant de voisin ou de tiers, notamment pour bruits, éclairs,
chaleur, parasites, trépidations.

 

CG. 11.9.Stockage

 

Le Preneur s’interdit de stocker ou entreposer dans les Locaux Loués, aucun gaz,
matières combustibles ou toxiques et plus généralement aucun matériaux dangereux
autres que les produits faisant l’objet de l’Autorisation d’Exploiter et dans
les conditions prescrites par celle-ci et de la règlementation applicable aux
installations classées pour la protection de l’environnement ainsi qu’indiqué
ci-après à l’Article CG. 11.14.

 



- 32 -

 

 

CG. 11.10.Visite des lieux - Déménagement

 

CG. 11.10.1.Sous réserve d’être prévenu au moins quarante-huit (48) heures à
l’avance par écrit, sauf en cas d’urgence, le Preneur devra laisser pénétrer en
tout temps, dans les Locaux Loués, le Bailleur, ses mandataires et
entrepreneurs, pour visiter et s’assurer de l’état des Locaux Loués : de même
pour les réparer, et les entretenir aux frais et risques du Preneur si celui-ci
ne remplissait pas ses obligations découlant de l’Article CG. 11.3 ci-dessus et
ce, conformément aux dispositions de l’Article CG. 11.3.8 ci-dessus. Le
Bailleur, ses mandataires et entrepreneurs devront se conformer strictement aux
consignes de sécurité édictées par le Preneur.

 

CG. 11.10.2.Sous les réserves visées à l'Article CG. 11.10.1 ci-dessus, dès que
le congé aura été donné, et au moins pendant les six (6) derniers mois de
jouissance du Bail ou de ses renouvellements, et encore en cas de mise en vente
des Locaux Loués (en tout ou partie), le Preneur devra les laisser visiter par
le ou les représentants du Bailleur, chaque jour ouvré de dix à dix-sept heures
et à toute autre heure avec l’autorisation du Preneur. Le Bailleur aura le droit
d’apposer un panneau figurant la mise en location ou en vente de tout ou partie
du bâtiment.

 

CG. 11.10.3.Le Preneur devra prévenir de son déménagement au moins un (1) mois à
l’avance, afin de permettre au Bailleur de faire au percepteur les déclarations
légales.

 

CG .11.11.Prescriptions diverses

 

Pour autant que de tels règlements existent, le Preneur s’engage à se conformer
aux prescriptions de tous éventuels règlements de copropriété et/ou règlement
intérieur des Locaux Loués.

 

CG. 11.12.Responsabilité et recours

 

Le Preneur renonce expressément à tous recours et actions contre le Bailleur,
sauf en cas de faute ou carence de celui-ci :

 

i.du fait de l’endommagement et/ou de la destruction totale ou partielle de son
mobilier, de son matériel et, plus généralement, de tous objets lui appartenant
ou dont il serait détenteur à quelque titre que ce soit, et du fait de la
privation de jouissance et toutes pertes d’exploitation;

 

ii.en cas de vol, de tentative de vol, de tout acte délictueux, ou de toute voie
de fait dont le Preneur pourrait être victime dans les Locaux Loués, le Preneur
devant faire son affaire personnelle d’assurer comme il le jugera convenable la
garde et la surveillance des Locaux Loués et de ses biens, les services
éventuellement assurés dans les Locaux Loués ne pouvant y suppléer ;

 



- 33 -

 

 

iii.pour toute action basée sur l’article 1719-3° du Code Civil, en ce qui
concerne les troubles de jouissance qui pourraient être apportés par des tiers
par voie de fait ou autrement ; étant convenu que le Bailleur s’engage, à cet
égard, à apporter son concours actif au Preneur pour procéder aux démarches
auprès des tiers afin de limiter, autant que possible, la gêne du Preneur ;

 

iv.en cas d’expropriation pour cause d’utilité publique, tous les droits du
Preneur étant réservés contre la partie expropriante.

 

Cette liste n’est pas limitative.

 

CG. 11.13.Hygiène et Sécurité

 

Le Preneur s’engage à respecter et faire respecter par ses préposés,
prestataires, Exploitant, et fournisseurs toutes les règles et consignes
relatives à la prévention, l’hygiène et la sécurité concernant les Locaux Loués
y compris celles qui pourraient résulter de toute instruction écrite du
Gestionnaire des Locaux Loués et/ou du Bailleur et/ou de toute administration.

 

Pour le cas où le Bailleur ferait intervenir une entreprise extérieure dans les
Locaux Loués et sauf urgence, le Bailleur communiquera au Preneur, au moins
quarante-huit (48) heures avant toute intervention, les coordonnées de/ des
entreprises intervenantes afin que le Preneur puisse déterminer, en concertation
avec ces entreprises et le Bailleur, les mesures de prévention et, s’il y a
lieu, le plan de prévention.

 

CG. 11.14.Installations classées pour la Protection de l'Environnement

 

Il est rappelé que l’Exploitant est à la date de signature des présentes le
titulaire de l’Autorisation d’Exploiter et que conformément aux stipulations de
l’Article CG. 11.17, il occupe les Locaux Loués, en sa qualité de prestataire
logistique unique du Preneur à la demande de ce dernier.

 

Le Preneur, ayant parfaite connaissance de l’Autorisation d’Exploiter, déclare
que toutes les autorisations rendues nécessaires par les lois et règlements en
vigueur à la date d’effet du Bail et notamment la réglementation ICPE, pour
l'exercice de ses activités et l'utilisation des Locaux Loués ont été obtenues.

 

Le Preneur déclare avoir une parfaite connaissance de toutes les dispositions et
prescriptions de l’Autorisation d’Exploiter ainsi que de la réglementation
environnementale applicable à ses activités, et dispose de toute la compétence
nécessaire pour en apprécier la portée. A cet égard, le Preneur renonce à tous
recours contre le Bailleur de ce chef.

 

CG. 11.14.1.Le bénéfice de l’Autorisation d’Exploiter ainsi conféré à
l’Exploitant n’implique pas de la part du Bailleur, ni à la Date d’effet du Bail
ni en cours du Bail, aucune garantie pour l’obtention d’autorisations
administratives ultérieures nécessaires à l’exercice desdites activités.

 

En conséquence, le Bailleur ne pourra être tenu pour responsable en cas de refus
ou de retard dans l’obtention de ces autorisations.

 



- 34 -

 

 

CG. 11.14.2.Le Preneur s’engage à n’exercer et se porte fort de ce que
l’Exploitant n’exerce aucune nouvelle activité soumise à autorisation,
déclaration ou enregistrement sans avoir préalablement obtenu une telle
autorisation. Il s’oblige à fournir au Bailleur une photocopie de toutes les
pièces justificatives relatives aux demandes et aux autorisations
administratives obtenues pour l’exercice de son activité et à demander au
Bailleur son accord écrit préalable sur les autorisations complémentaires
demandées. Le Preneur garantit le Bailleur contre toute condamnation, tout
dommage direct ou indirect du fait du non-respect de tout Article de ce Bail,
sans préjudice pour le Bailleur de demander la résiliation du Bail ainsi que des
dommages-intérêts.

 

Il est en outre expressément convenu que dans l’hypothèse d’une faute ou d’une
négligence du Preneur ou de l’Exploitant, le cas où par suite de contravention à
la règlementation spéciale relative à l’Activité Spécifique du Preneur ou à
l’utilisation des locaux Loués, la fermeture provisoire ou définitive des Locaux
Loués ou la suspension de l’Autorisation d’Exploiter serait ordonnée par
l’administration, une telle fermeture ou suspension n’entrainerait ni la
résiliation du Bail, ni la réduction ou suppression des charges financières
auxquelles le Preneur est tenu en vertu du Bail et sans préjudice du droit
réservé au Bailleur de mettre fin au contrat de Bail pour non-exploitation des
Locaux Loués. Le Preneur resterait donc tenu, pendant toute la durée de cette
éventuelle fermeture, au paiement du Loyer, des Charges et Accessoires prévus au
Bail comme à l’exécution de toutes les conditions du Bail.

 

CG. 11.14.3.Le Preneur s’oblige à s’acquitter du paiement (ou à procéder au
remboursement) de toutes sommes, redevances, taxes et autres qui seraient
réclamées en contrepartie du maintien de l’Autorisation d’Exploiter, et
notamment en application de la législation fiscale ou environnementale
d’utilisation des locaux à usage d’entrepôts, pour toute redevances exigibles ou
résultant de prescriptions applicables en matière d’hygiène, de sécurité, de
salubrité.

 

CG. 11.14.4.Le Preneur s'engage expressément à respecter et à faire respecter à
l’Exploitant l'ensemble des prescriptions préfectorales ou règlementaires
applicables à ces ICPE et en particulier celles de tout arrêté préfectoral
d'autorisation d'exploiter dont il est et deviendrait titulaire ainsi que toutes
les prescriptions de tout futur arrêté complémentaire.

 

Sans préjudice de l’obligation pour le Preneur de respecter la destination des
Locaux Loués telle qu’énoncée à l’Article CP. 7, le Preneur s’engage à informer,
de manière préalable, le Bailleur (i) de tout projet de changement notable dans
l’exploitation des Locaux Loués et (ii) de toute déclaration et/ou demande
d’autorisation que le Preneur souhaiterait effectuer, en cours de Bail, en
application de la réglementation ICPE.

 



- 35 -

 

 

Sauf autorisation expresse du Bailleur, le Preneur et l’Exploitant seront tenus
d’exploiter les Locaux Loués conformément aux rubriques visées à l’Autorisation
d’Exploiter et en particulier aux maximums de volume de stockage autorisés. Le
Preneur sera responsable vis-à-vis du Bailleur de la péremption de
l’autorisation concédée pour une rubrique quelconque (à l’exception des
rubriques 2663-1 et 2663-2 concernant les pneumatiques) qui lui serait imputable
du fait de l’absence d’exploitation des Locaux Loués ou d’une partie de ceux-ci
pour lesdites activités. Le Preneur et l’Exploitant s’engagent à ce titre à
obtenir de nouveau les autorisations nécessaires aux rubriques de la
nomenclature ICPE qui seraient de son fait devenues caduques de façon à ce que
l’intégralité des activités autorisées aux termes de l’Autorisation d’Exploiter
et de ses éventuels arrêtés complémentaires ou modificatifs soit de nouveau
autorisée. Il est en tant que de besoin précisé que la péremption d’une rubrique
ICPE ne devra en aucun cas être susceptible d’entraîner la perte de
l’Autorisation d’Exploiter dans son ensemble ni porter sur la rubrique 1510.

 

CG. 11.14.5.Le Preneur fera son affaire des autorisations administratives à
obtenir de façon à ce que le Bailleur ne soit jamais inquiété à ce titre.

 

Le Preneur informera le Bailleur des démarches qu’il ou que l’Exploitant a
l’intention d’effectuer en ce sens et lui communiquera à ce titre le
Porter-à-connaissance et/ou le récépissé de déclaration et/ou l’arrêté
d’enregistrement et/ou l’arrêté d’autorisation de manière à ce que le Bailleur
puisse vérifier que lesdites démarches ne remettent pas en cause l’Autorisation
d’Exploiter. Si ces démarches s’avéraient conduire à une modification notable
des conditions d’exploitation autorisées au titre de l’Autorisation d’Exploiter,
il conviendra de distinguer deux cas de figure :

 

- (i) dans l’hypothèse d’une optimisation de l’Autorisation d’Exploiter, le
Preneur sera tenu à une simple information du Bailleur sur la base des éléments
susvisés ;

 

- (ii) dans l’hypothèse d’une dégradation de l’Autorisation d’Exploiter, le
Bailleur pourra opposer un refus pour juste motif à la poursuite de ces
démarches par le Preneur.

 

Si les autorisations administratives n’étaient pas obtenues, le Preneur n’aura
aucun recours contre le Bailleur et ne pourra suspendre ou interrompre le
paiement du loyer et de ses accessoires ni aucune de ses obligations
contractuelles.

 

A défaut de remise du récépissé de dépôt du Porter-à-connaissance et/ou du
récépissé de déclaration et/ou de l’arrêté d’enregistrement et/ou de l’arrêté
d’autorisation, au Bailleur, à l’expiration d’un délai de trente (30) jours
calendaires hors mois d’aout, à compter de la date de réception par le Preneur
des documents susvisés, une indemnité de cinq cents euros (500 €) hors taxes par
jour calendaire de retard sera due par le Preneur au Bailleur.

 



- 36 -

 

 

CG. 11.14.6.Le Preneur devra mettre en conformité l’ICPE avec toute
réglementation en vigueur et à venir, à ses frais exclusifs, de sorte que le
Bailleur ne soit jamais inquiété à ce sujet (étant rappelé que le Bailleur
conservera toutefois à sa charge la réalisation des travaux visés à
l’Article CG. 8.1.2 et que le Preneur veillera à ce titre à tenir le Bailleur
parfaitement informé des prescriptions et/ou demandes de l’administration).

 

Le Preneur s’engage à faire fonctionner et à entretenir l’ICPE de façon à ce que
cette installation ne soit pas de nature à causer une quelconque nuisance aux
tiers, il tiendra indemne le Bailleur de tout recours de tiers dans ce cadre. En
ce qui concerne les lois, réglementations, ordonnance, décrets ou directives
permettant une exécution différée de leurs prescriptions, le Preneur s’engage à
s’y conformer dans les délais impartis et en tout état de cause, au plus tard à
la date de libération des Locaux Loués.

 

CG. 11.14.7.Le Preneur s’engage à ce que l’Exploitant déclare sans délai à
l’Inspection des ICPE, et à informer le Bailleur dès qu’il en aura connaissance,
de tout accident ou incident survenu du fait du fonctionnement de toute
installation classée, qui soit de nature à porter atteinte aux intérêts
mentionnés à l’article L.511-1 du Code de l’environnement, et de façon plus
générale à transmettre au Bailleur l’ensemble des correspondances qui lui
seraient transmises par l’Exploitant et que ce dernier aura échangées avec les
autorités administratives compétentes pendant toute la durée du Bail.

 

De même dans l’hypothèse du transfert de l’Autorisation d’Exploiter au profit de
l’une des Parties, la Partie qui en sera titulaire aura l’obligation de déclarer
sans délai à l’Inspection des ICPE, et à informer l’autre Partie, dès qu’elle en
aura connaissance, de tout accident ou incident survenu du fait du
fonctionnement de toute installation classée, qui soit de nature à porter
atteinte aux intérêts mentionnés à l’article L.511-1 du Code de l’environnement,
et de façon plus générale à transmettre à l’autre Partie l’ensemble des
correspondances échangées avec les autorités administratives pendant toute la
durée du Bail.

 

CG. 11.14.8.Il est expressément convenu entre les Parties qu’à la libération des
Locaux Loués, les Parties auront l’obligation de collaborer dans le cadre de la
procédure de changement d’exploitant au bénéfice du Bailleur et/ou d’un futur
preneur des Locaux Loués, de façon à ce qu’en tout état de cause, le bénéfice de
l’autorisation d’exploiter existante ne soit jamais remis en cause.

 

En conséquence, aucune notification de cessation d’activité ou toute autre
décision relative aux ICPE exploitées dans les Locaux Loués, telle que prévu par
le Code de l’environnement, ne pourra intervenir sans accord écrit express et
préalable du Bailleur.

 



- 37 -

 

 

Le cas échéant et sous réserve de l’obtention de l’accord préalable écrit
précité du Bailleur, le Preneur s’engage à ce que l’Exploitant effectue toute
démarche de cessation d’activité de l’ICPE auprès de l’administration et en
justifie auprès du Bailleur. Dans l’hypothèse où le Bailleur accepterait la
cessation d’activité de ladite ICPE, le Preneur devra faire procéder à
l’enlèvement des ICPE ainsi qu’à tous travaux de remise en état et de
dépollution y afférents, le tout en conformité avec le dossier de cessation
d’activité approuvé par l’administration.

 

CG. 11.15.Pollution des sols

 

Le rapport de sols est annexé ci-après en Annexe 12.

 

Le Preneur prendra et fera prendre à l’Exploitant toutes les mesures nécessaires
et respectera toutes mesures prescrites par la loi ou les règlements en vigueur
afin de préserver les Locaux Loués, à tout moment de toute forme de pollution.

 

Si d’une façon ou d’une autre, à la suite des agissements ou de l’abstention du
Preneur, de ses préposés, représentants ou cocontractants, une pollution se
révélait, le Preneur en serai tenu pour responsable. Il devrait alors exécuter
tous les travaux nécessaires afin de supprimer la source de pollution et d’en
éliminer toutes les conséquences, sur ou dans la propriété du Bailleur, ainsi
que dans ou sur les propriétés voisines et laissera le Bailleur indemne.

 

A cette fin, il s’engage à informer le Bailleur dès la découverte d’une
pollution qui lui serait imputable et à désigner à ses frais, un expert reconnu
et agréé au préalable par le Bailleur et dont la mission sera d’étudier la
nature et l’étendue de la pollution et les moyens à mettre en Œuvre afin d’en
supprimer la source et d’en éliminer toutes les conséquences.

 

Une copie du rapport sera communiquée sans délai par le Preneur au Bailleur. En
outre, dans l’hypothèse où le Bailleur aurait encouru des frais d’étude et de
contrôle liées soit à l’établissement des travaux à réaliser pour y remédier,
soit encore pour contrôler les travaux réalisés par le Preneur, ce dernier
s’engage à rembourser au Bailleur l’intégralité de ces frais.

 

En tout état de cause, à la libération des Locaux Loués, un rapport de pollution
sera réalisé par le Preneur à ses frais pour confirmer l’absence de pollution en
comparaison avec le rapport sol figurant en Annexe 12 ainsi qu’indiqué ci-après
à l’Article CG. 11.20. Dans l’hypothèse où des pollutions liées à l’activité du
Preneur seraient identifiées par ce rapport, le Preneur s’engage à remettre en
état le site comme indiqué ci-dessus.

 



- 38 -

 

 

Si à la suite de la découverte d’une pollution, des négociations devaient être
engagées avec les autorités compétentes ou des tiers, le Preneur sera en charge
de mener ses négociations. Il devra toutefois tenir le Bailleur parfaitement et
intégralement informé du déroulement des négociations et à la demande du
Bailleur, l’associer à ces négociations.

 

Les travaux de suppression des sources de pollution qui lui serait imputable et
d’élimination de ses conséquences seront réalisés par le Preneur, à ses frais
exclusifs et sous le contrôle de l’expert désigné ci-dessus. Le Preneur et
l’expert devront régulièrement tenir le Bailleur informé de l’évolution des
travaux.

 

A la fin des travaux du Preneur, l’expert aura pour mission de constater la
suppression des sources de pollution et l’élimination de toutes ses
conséquences, de prescrire des travaux complémentaires et le cas échéant d’en
surveiller la réalisation.

 

CG. 11.16.Destruction des Locaux Loués

 

En cas de destruction totale des Locaux Loués par cas fortuit, le Bail sera,
sauf meilleur accord des Parties, résilié de plein droit, sans formalité et sans
qu’aucune indemnité, à quelque titre que ce soit, ne soit due par le Bailleur au
Preneur.

 

Si les surfaces ainsi détruites représentent plus de quarante pour cent (40%) de
la surface totale des Locaux Loués ou si cette destruction rend inutilisable
plus de quarante pour cent (40%) de la surface totale des Locaux, chaque Partie
pourra mettre fin au Bail lequel sera alors résilié de plein droit sans
indemnité de part et d’autre.

 

Si les surfaces ainsi détruites représentent moins de quarante pour cent (40%)
de la surface totale des Locaux Loués ou si cette destruction rend inutilisable
moins de quarante pour cent (40%) de la surface totale des Locaux Loués ou si la
reconstruction des surfaces détruites est possible dans un délai maximum de
vingt-quatre (24) mois à compter du sinistre, au moyen des seules indemnités
d’assurances, les Parties conviennent qu’il ne sera pas mis fin au bail lequel
continuera à produire tous ses effets, par dérogation expresse à l’article 1722
du Code civil.

 

Le Bailleur fera ses meilleurs efforts pour parvenir à une reconstruction des
surfaces détruites dans un délai de vingt-quatre (24) mois à compter du
sinistre, étant entendu qu’en tout état de cause le délai de reconstruction ne
pourra excéder trente (30) mois à compter du sinistre.

 

Le Preneur bénéficiera d’un abattement de loyer pendant la perte de jouissance
partielle.

 

Le calcul de l’abattement de loyer sera effectué, en fonction de la surface
détruite ou rendue inutilisable des Locaux Loués d’un commun accord entre les
Parties ou, à défaut, par un expert choisi par les Parties.

 



- 39 -

 

 

Faute par ces dernières de nommer un tel expert dans les meilleurs délais et ne
pouvant excéder vingt (20) jours suivants la date du sinistre, il sera procédé à
cette désignation à la requête de la Partie la plus diligente par Monsieur le
Président du Tribunal de Grande Instance du lieu de situation des Locaux Loués,
les frais et honoraires de l’ordonnance étant supportés à parts égales entre les
Parties, de même en ce qui concerne les honoraires de l’expert ainsi choisi ou
désigné.

 

Pour le cas où en raison de causes étrangères au Bailleur, la reconstruction des
parties détruites des Locaux Loués s’avérerait impossible dans le délai susvisé
de vingt-quatre (24) mois, le Preneur pourrait demander la résiliation du Bail
sans indemnité, le Bailleur étant assuré pour sa perte de loyer.

 

CG. 11.17.Garanties légales des constructeurs

 

La Cellule 6 sera couverte par les garanties légales des constructeurs prévues
aux articles 1792 et suivants du Code civil du fait des travaux qui seront
exécutés. Par conséquent, le Preneur s’oblige à aviser, dès qu’il en a
connaissance, le Bailleur des désordres qu’il constaterait dans les lieux dans
les conditions qui suivent)

 

Afin de permettre au Bailleur d’exercer ses droits au titre des articles 1792 et
suivants du Code Civil, le Preneur s’oblige à lui notifier dans les plus brefs
délais, par courriel doublé d’une lettre recommandée avec accusé de réception ou
remise contre récépissé :

 

-pendant un délai d’un (1) an moins 15 jours à compter de la réception, des
travaux tous les désordres qui viendraient à se révéler et dont il aurait
connaissance (article 1792-6 du Code civil) ;

 

-pendant un délai de deux (2) ans de la réception des travaux, tous les
désordres et dont il aurait connaissance affectant les équipements autres que
ceux-ci dessus mentionnés (article 1792-3 du Code civil) ;

 

-pendant un délai de dix (10) ans moins 30 jours à compter de la réception des
travaux, tous les désordres et dont il aurait connaissance qui compromettraient
la solidité de l’ouvrage ou qui l’affectant dans l’un de ses éléments
constitutifs ou l’un de ses éléments d’équipements, le rendraient impropre à sa
destination (article 1792 du Code civil) ;

 

-pendant un délai de dix (10) ans moins 30 jours à compter de la réception des
travaux, tous les désordres et dont il aurait connaissance qui affecteraient la
solidité des équipements d’un ouvrage, faisant indissociablement corps avec les
ouvrages de viabilité, de fondation, d’ossature, de clos ou de couvert (article
1792-2 du Code civil).

 



- 40 -

 

 

A défaut, le Preneur sera personnellement tenu de rembourser au Bailleur le
montant du préjudice direct ou indirect résultant pour le Bailleur des vices ou
désordres susvisés et sera notamment responsable vis-à-vis de lui du défaut de
déclaration en temps utile desdits vices ou désordres aux constructeurs et
cocontractants susvisés.

 

En outre, le Bailleur rappelle que les Locaux Loués Initiaux sont garantis au
titre de la responsabilité décennale des constructeurs.

 

Par conséquent et plus généralement, en cas de défaut, vice, dommage ou sinistre
apparaissant dans les Locaux Loués Initiaux ou dans la Cellule 6, le Preneur en
informera immédiatement le Bailleur dès qu'il en a connaissance. Dans la mesure
où, au regard de leur nature, lesdits défauts, vices, dommages ou sinistres
seraient susceptibles d’être pris en charge au titre des garanties et/ou
assurances susvisées, le Bailleur s'engage à faire diligence pour mettre en jeu
la responsabilité des constructeurs et/ou les assurances visées ci-dessus, dans
les délais requis, afin que le défaut, vice, dommage ou sinistre soit pris en
charge et réparé, à hauteur du montant maximum de sa prise en charge par
l'assurance, dans les meilleurs délais.

 

Enfin, le Preneur s’engage d’ores et déjà à laisser libre accès aux Locaux Loués
au Bailleur, au Promoteur, à l’architecte et aux entrepreneurs, toutes les fois
que cela sera nécessaire pour effectuer les travaux de parachèvement, de levée
des réserves, procéder à tout réglage ou contrôle, effectuer les travaux de
réparations aux garanties applicables à la Cellule 6 (en ce compris la garantie
des vices apparents et défauts de conformité, garantie décennale, etc.) ou
nécessaires à l’obtention de l’attestation de non contestation de conformité, à
condition qu’il en ait été prévenu au moins quarante-huit (48) heures à l’avance
et sous réserve que le Bailleur, le Promoteur, l’architecte, les entrepreneurs
experts, vérificateurs et ouvriers prennent toutes les dispositions nécessaires,
pour perturber le moins possible l’activité du Preneur.

 

CG. 11.18.Assurances

 

CG. 11.18.1.Police d'assurance du Bailleur

 

Le Bailleur garantira les conséquences pécuniaires de la responsabilité civile
qu'il peut encourir en qualité de propriétaire des Locaux Loués.

 

Le Bailleur assurera par ailleurs la totalité des Locaux Loués en valeur de
reconstruction à neuf, contre notamment, les risques d'incendie, d'explosion,
tempête et dégâts des eaux.

 

L’assurance s’étend aux garanties annexes dont notamment la perte de loyers
d’une durée minimale de deux (2) ans et les honoraires d’experts.

 

Le Bailleur se réserve le droit de couvrir tous autres risques raisonnables.
Toutes les assurances seront assujetties aux termes et conditions, limites et
exclusions des polices établies par le Bailleur.

 



- 41 -

 

 

Les primes d'assurance attachées à la garantie multirisques et responsabilité
civile ci-dessus visées et toutes surprimes exigibles du fait du Preneur ou de
l’activité exercée par ce dernier, ainsi acquittées par le Bailleur seront
intégralement remboursées par le Preneur.

 

CG. 11.18.2.Police d'assurance du Preneur

 

a)Souscription des polices d'assurance

 

Le Preneur souscrira les polices suivantes :

 

●Responsabilité civile

 

En conséquence des obligations résultant du Bail, le Preneur est tenu de
souscrire toutes les assurances nécessaires et d'en fournir les justifications
qui pourront lui être demandées, à n'importe quel moment, par le Bailleur.

 

Le Preneur doit notamment souscrire auprès de compagnies d'assurance notoirement
solvables les assurances garantissant toutes les responsabilités lui incombant
en raison de l'occupation ou de l'exploitation des Locaux Loués et qu'il peut
encourir de son propre fait et de celui de ses préposés ainsi que de celui de
toute autre personne intervenant pour son compte.

 

Le Preneur souscrira également une police d'assurance contre les risques
d'atteinte à l'environnement accidentelle y compris les frais de prévention.

 

Cette garantie comportera a minima la liste des événements garantis suivante :

 

-l'atteinte à l'environnement (soit, sans que cette liste soit exhaustive :
l'émission, la dispersion, le rejet ou le dépôt de toute substance solide,
liquide ou gazeuse diffusés par l'atmosphère, le sol ou les eaux ; la production
d'odeurs, bruits, vibrations, variations de température, ondes, radiations,
rayonnements excédant la mesure des obligations ordinaires de voisinage),

 

-les frais de dépollution des sols (sol s'entendant par le sol, le sous-sol et,
par extension, les eaux de surface et les eaux souterraines) résultant d'une
atteinte à l'environnement,

 

-et de remise en état des installations à la suite d’une atteinte à
l'environnement.

 

En outre, dans l’hypothèse où le Preneur serait personnellement reconnu
responsable d’une atteinte à l’environnement par une décision judiciaire ou
administrative ayant autorité de chose jugée, le Preneur accepte la charge
financière des conséquences de tout défaut ou insuffisance d'assurance des
risques d'atteinte à l'environnement.

 



- 42 -

 

 

Les franchises prévues dans ces contrats ne sont pas opposables au Bailleur.

 

●Assurance de dommages aux biens

 

Le Preneur s'engage à souscrire une police d'assurance des biens lui appartenant
(le matériel, les marchandises, etc…) ainsi que tous aménagements, équipements
et installations à caractère immobilier dont il est propriétaire ou locataire
contre les risques suivants, notamment :

 

-incendie, explosions,

-dommages de fumées,

-foudre,

-dégâts des eaux,

-bris de glace,

-chocs de véhicules terrestres,

-chutes et/ou chocs d'aéronefs, parties d'appareil ou objets tombant de ceux-ci,

-tempêtes, ouragan, grêle,

-catastrophes naturelles,

-grèves, émeutes, mouvements populaires, actes de vandalisme, actes de
terrorisme et de sabotage …

 

Les garanties souscrites devront permettre notamment :

 

-l'indemnisation en valeur à neuf des Locaux Loués,

-le remboursement des honoraires d'experts,

-la prise en charge des frais d'entreposage, de stockage, de conservation ou de
sauvetage des biens meubles situés dans les Locaux Loués,

-l'indemnisation de tous recours des voisins et des tiers et garantir la
responsabilité du Preneur laquelle, en cas de sinistre prenant naissance dans
les Locaux Loués et les installations, demeure entière envers le Bailleur
considéré comme tiers, et

-l'indemnisation de toutes pertes d'exploitation et frais supplémentaires
d’exploitation couvrant toute la période d'interruption de l'exploitation des
Locaux Loués résultant de l’un quelconque des événements garantis.

 

Ces assurances seront contractées auprès de compagnie d’assurances notoirement
solvables et de manière à permettre, à l'identique, le remplacement des biens
lui appartenant (le matériel, les marchandises, etc…) ainsi que tous
aménagements, équipements et installations à caractère immobilier dont il est
propriétaire ou locataire, ou leur remise en état ou la reconstitution des
parties détruites.

 

Il est rappelé que le Bailleur n'assume aucune obligation de surveillance et de
garde des biens mobiliers ou immobiliers pouvant se trouver sur son domaine et
qu'en conséquence, le Preneur fera son affaire personnelle des assurances qu'il
estime nécessaire de souscrire.

 

b)Dispositions communes aux assurances

 

·Maintien des polices et paiement des primes

 

Le Preneur prendra seul à sa charge la totalité des primes d'assurances
correspondantes et supportera seul le coût des franchises prévues par les
polices d'assurance qu'il aura souscrites.

 

Il devra justifier de ces assurances et de l'acquit exact des primes à toute
demande du Bailleur.

 



- 43 -

 

 

En cas de préavis de résiliation ou de suspension pour quelque cause que ce soit
des polices d'assurance ou de décision brutale de résiliation des assureurs, le
Preneur devra en aviser immédiatement le Bailleur. A défaut, le Preneur reste
tenu de toutes les conséquences préjudiciables qui pourraient en résulter pour
le Bailleur ainsi que pour tout tiers en général.

 

En tout état de cause, le Bailleur prendra toutes dispositions utiles et pourra
notamment payer les primes et/ou, en cas d'interruption des garanties, souscrire
les polices d'assurance en l'acquit du Preneur qu'il pourra poursuivre en
recouvrement selon toutes les voies de droit appropriées.

 

En conséquence, les événements non assurés, les franchises prévues au contrat et
les déchéances pour non-respect par le Preneur de ses obligations en cas de
sinistre resteront à la charge de ce dernier.

 

·Déclaration de sinistre et reconstruction

 

Le Preneur devra immédiatement déclarer aux assureurs concernés tout sinistre
qui compromet la solidité, le clos et le couvert de l'ouvrage ou, l'affectant
dans l'un de ses éléments constitutifs ou l'un de ses éléments d'équipement, le
rend impropre à sa destination et en informer le Bailleur.

 

CG. 11.18.3.Renonciation à recours réciproques

 

Le Bailleur renonce et fera renoncer ses assureurs à tout recours contre le
Preneur et ses assureurs en cas de sinistre couvert par les garanties prévues
ci-dessus sauf en cas de malveillance ou de faute lourde de ce dernier.

 

A titre de réciprocité, le Preneur renonce et fera renoncer ses assureurs à tout
recours contre le Bailleur et ses assureurs en cas de sinistre couvert par les
garanties prévues ci-dessus sauf en cas de malveillance ou faute lourde de ce
dernier.

 

CG. 11.18.4.Contrôle par les Parties

 

En vue d'assurer l'exécution des stipulations qui précèdent, le Preneur devra
adresser au Bailleur, au plus tard à la Date d'Effet, une ou plusieurs
attestations d'assurance émanant de(s) assureur(s), précisant la nature et le
montant des garanties souscrites au titre des dispositions ci-dessus.

 

Pendant toute la durée du Bail, le Preneur devra justifier à tout moment sur
simple demande du Bailleur du paiement des primes, des garanties couvertes et
des sommes assurées.

 

De même, le Bailleur communiquera au Preneur à la demande de ce dernier le
justificatif du respect de ses obligations au titre de la présente clause
d’assurance.

 



- 44 -

 

 

CG. 11.19.Cession et sous-location

 

Il est interdit au Preneur de concéder la jouissance des Locaux Loués à qui que
ce soit et sous quelque forme que ce soit, même temporairement ou à titre
gratuit et précaire.

 

CG. 11.19.1.Sous-location

 

Le Preneur devra occuper par lui-même les Locaux Loués et ne pourra mettre tout
ou partie des Locaux Loués à disposition de quiconque, sous quelque forme que ce
soit, notamment, sous-location, location-gérance, domiciliation (même
temporairement à titre gratuit ou précaire), sans avoir obtenu l’autorisation
préalable et écrite du Bailleur, sous peine de résiliation du Bail dans les
conditions ci-après convenues.

 

En cas de sous-location autorisée par dérogation au présent Article dans le
cadre des conditions particulières du Bail), le Bailleur sera appelé à concourir
à l’acte, et le Preneur demeurera seul redevable du paiement de l’intégralité
des loyers, redevances, charges et accessoires à l’égard du Bailleur et seul
responsable de l’exécution des charges et conditions du Bail, de sorte que le
Bailleur n’ait à connaître qu’un seul et unique locataire, titulaire du Bail
pour la totalité des Locaux Loués, le Bailleur n’entendant, en aucun cas, avoir
un quelconque lien de droit avec les sous-locataires éventuels.

 

Les Locaux Loués forment un tout indivisible. En conséquence, le ou les
sous-locataires n’auront aucun droit direct à l’égard du Bailleur et en
particulier aucun droit au renouvellement ou à un quelconque maintien dans les
lieux. Il s’ensuit que la sous-location sera consentie aux risques et périls du
Preneur qui s’engage à faire son affaire personnelle de l’éviction de tout
sous-locataire.

 

Le Preneur fera son affaire personnelle de l’exécution des travaux d’aménagement
(et notamment de tous travaux liés à la sécurité) et de remise en état des
Locaux Loués consécutifs à toute sous-location et en supportera intégralement la
charge.

 

CG. 11.19.2.Cession

 

Le Preneur ne pourra céder son droit au présent Bail, sauf autorisation
préalable et écrite du Bailleur.

 

Toutefois, il pourra librement céder ledit droit au bail à l’acquéreur de son
fonds de commerce sauf pour ce dernier à ne pas justifier de capacités
financières et d’une activité lui permettent de faire face aux obligations
résultant du présent Bail.

 

Par dérogation à ce qui précède, sont autorisées les cessions du bail à une
société directement ou indirectement contrôlées par le Preneur au sens de
l’article L.233-3 du Code de commerce (« Société du Groupe du Preneur »),
lesquelles demeureront libres, sous réserve que le cessionnaire soit une société
de droit français ayant son siège en France et que le Preneur remette
concomitamment au Bailleur un cautionnement solidaire émanant de la société
holding de son groupe, elle-même société de droit français, garantissant le
paiement de douze (12) mois de loyer (TVA comprise) pendant toute la durée du
Bail augmentée de six (6) mois et remette également au Bailleur les
justificatifs de l’expérience et de la compétence du cessionnaire à
l’exploitation du site constituant un ICPE.

 



- 45 -

 

 

En outre, tous ceux qui seront devenus successivement cessionnaires du Bail à
compter de cette cession demeureront tenus envers le Bailleur, solidairement
entre eux et avec le Preneur au paiement des loyers et du respect de l’ensemble
des clauses et conditions du Bail, pendant une durée de trois (3) ans à compter
de la cession, dans les termes de l’article L. 145-16-2 du Code de commerce.

 

Dans le cas ci-dessus, si un cautionnement a été mis en place, ce cautionnement
sera maintenu (et le cas échéant étendu) pour couvrir l’obligation de garantie
solidaire susvisée.

 

Dans tous les cas, le Preneur devra notifier par lettre recommandée avec accusé
de réception au Bailleur au moins deux (2) mois avant la date prévue pour la
signature de l’acte de cession du fonds de commerce auquel le Bailleur sera
appelé à concourir. La notification devra contenir tous les renseignements
permettant d’identifier le cessionnaire, un projet d’acte, des bilans et comptes
d’exploitation des trois (3) derniers exercices et des pièces justificatives de
l’expérience et de la compétence du cessionnaire à l’exploitation d’un site
constituant un ICPE.

 

Aucun apport ou cession ne pourra être fait s'il est dû des loyers et charges,
impôts ou taxes quelconques par le Preneur, qui devra, préalablement à tout
apport ou cession, justifier de l'entier paiement de tous impôts et taxes dus
par lui au titre de son exploitation.

 

CG. 11.19.3.Transfert de propriété des Locaux Loués

 

En cas de transfert de la propriété des Locaux Loués, le présent Bail se
poursuivra entre le Preneur et l’ayant droit du Bailleur.

 

CG. 11.20.Restitution des Locaux Loués

 

CG. 11.20.1.Avant de déménager, le Preneur devra, préalablement à tout
enlèvement, même partiel des mobiliers et matériels, avoir acquitté la totalité
des termes de loyer et accessoires et justifier, par présentation des acquits,
du paiement des contributions à sa charge, tant pour les années écoulées que
pour l'année en cours.

 

CG. 11.20.2.Le Preneur devra, au plus tard en fin de jouissance du Bail (le cas
échéant renouvelé ou en cas de résiliation anticipée du Bail), rendre les Locaux
Loués en bon état d’entretien, de réparations et de propreté en tenant compte de
l’usage normal des Locaux Loués et conformément à ses obligations ainsi
qu’indiqué à l’Article CG. 11.3 et libre de tous mobilier et installations.

 

L’obligation de remise en état susvisée, inclura notamment, s’il était besoin de
le préciser, l’enlèvement des racks, chaines mécaniques et installations du même
type et des équipements de sécurité spécifiques à l’activité du Preneur qui y
seraient éventuellement installés et les remises en état consécutives
nécessaires au bon fonctionnement des Locaux Loués.

 



- 46 -

 

 

CG. 11.20.3.Tous les travaux, agencements, embellissements, améliorations,
installations et constructions quelconques, y compris les cloisons fixes,
mobiles ou amovibles et, le cas échéant, ceux qui pourraient être imposés par
des dispositions législatives ou règlementaires, faits pendant l’occupation des
Locaux Loués par le Preneur (y compris préalablement à la Date d’Effet du Bail
ainsi qu’indiqué en Partie 1 du Bail), deviendront, au départ du Preneur, la
propriété du Bailleur, si bon semble à celui-ci, par voie d’accession, sans
indemnité d’aucune sorte.

 

Il est toutefois précisé que si le Bailleur souhaitait conserver, au départ du
Preneur, les racks et chaines mécaniques installées par le Preneur dans les
lieux, il devra verser au Preneur en contrepartie, par dérogation à ce qui
précède, la valeur résiduelle comptable de ces éléments à la date de libération
des Locaux Loués.

 

CG. 11.20.4.Le Bailleur aura la faculté contraire d’exiger du Preneur la
suppression partielle ou totale des travaux et installations visés au paragraphe
ci-dessus, même s’ils ont été autorisés par le Bailleur, ainsi que la remise en
état des Locaux Loués, en tout ou partie, dans leur état d’origine, le tout aux
frais exclusifs et aux risques du Preneur, précision étant ici faite que là où
cette remise en état provoquera des dégradations qui ne peuvent être évitées, le
Preneur sera tenu d’en supporter les conséquences et de réaliser, à ses frais,
les travaux de réfections nécessaires afin que les Locaux Loués soient restitués
en bon état d’entretien et de réparation en tenant compte de l’usage normal des
Locaux Loués, conformément aux stipulations de l’Article CG. 11.20.2.

 

CG. 11.20.5.Dans les six (6) mois précédant le départ du Preneur des Locaux
Loués pour quelque cause que ce soit, les Parties se réuniront afin de dresser
la liste des éventuels travaux de remise en état des Locaux Loués à la charge du
Preneur ainsi qu'un estimatif des coûts y associés. En cas d'accord des Parties
sur la liste et le coût des travaux de remise en état des Locaux Loués, le
Preneur aura la faculté de faire réaliser ces travaux à ses frais ou d'en régler
le montant au Bailleur par avance afin que ce dernier les fasse réaliser.

 

CG. 11.20.6.Dans l'hypothèse où le Preneur n'aurait pris aucune disposition pour
restituer les Locaux Loués au Bailleur au sens du paragraphe précédent, et en
cas de défaut de restitution des Locaux Loués par le Preneur conformément aux
stipulations des Articles CG. 11.20.2 et CG. 11.20.4, le Preneur devra payer au
Bailleur une indemnité journalière d'immobilisation de son bien égale au double
du dernier loyer en cours, charges comprises, pendant la durée nécessaire aux
travaux et réparations ci-dessus évoqués et courant à compter de la date
d’expiration du Bail, le Bailleur s’engageant à faire réaliser lesdits travaux
dans les meilleurs délais dès la libération des Locaux Loués.

 

CG. 11.20.7.En tout état de cause, il sera procédé, en la présence du Preneur,
dûment convoqué, à un état des lieux de sortie contradictoire, au plus tard dix
(10) jours calendaires à compter du déménagement des Locaux Loués par le
Preneur.

 



- 47 -

 

 

CG. 11.20.8.Cet état des lieux comportera, s'il y a lieu, le relevé des
réparations à effectuer. Nonobstant la remise des clés, le Bail se poursuivra
jusqu'à la date d'expiration, le loyer restant dû jusqu'à ce terme.

 

CG. 11.20.9.Au cas où le Preneur ne serait pas présent aux jours et heure prévus
pour l'état des lieux, celui-ci pourra être établi, si bon semble au Bailleur,
en présence d'un huissier qui pourra se faire assister d'un serrurier pour
pénétrer dans les Locaux Loués, les frais correspondants étant à la charge
exclusive du Preneur.

 

CG. 11.20.10.Sauf demande contraire du Bailleur, le Preneur devra procéder,
immédiatement et à ses frais, à la dépose des enseignes installées.

 

CG. 11.20.11.Le Preneur s'oblige également à transférer ou faire transférer au
Bailleur, et au plus tard en fin d’occupation des Locaux Loués, le bénéfice de
toutes les autorisations administratives, dont les Locaux Loués auront fait
l'objet ou lui bénéficieraient.

 

CG. 11.20.12.Dans l'hypothèse où le Preneur, déchu de tout droit d'occupation,
ne libère pas totalement les Locaux Loués de tous occupants de son chef et/ou de
tous meubles et objets mobiliers, résiste à une ordonnance d'expulsion, obtient
judiciairement des délais pour son départ, il sera redevable au Bailleur, de
plein droit et sans aucun préavis, par jour de retard, outre les charges et sans
préjudice de tous droits à dommages et intérêts au profit du Bailleur, d'une
indemnité conventionnelle d'occupation irréductible égale à deux fois le loyer
quotidien, ceci jusqu'à complet déménagement et restitution des clés, ladite
indemnité étant destinée à dédommager le Bailleur du préjudice causé par
l'occupation des lieux.

 

CG. 11.20.13.En fin de bail, préalablement à son départ,

 

Le Preneur fera réaliser un rapport de pollution par un bureau d’étude
spécialisé à ses frais pour confirmer l’absence de pollution en comparaison avec
le rapport sol figurant en Annexe 12.

 

Le Bailleur s’il le juge utile, pourra faire vérifier les déclarations du
Preneur par un expert qui sera désigné d’un commun accord entre les Parties où,
à défaut, par le président du Tribunal de Grande Instance du lieu de situation
de l’Immeuble. L’expert interviendra comme mandataire commun des Parties et sa
décision s’imposera à elles, sans recours possible.

 

Dans l’hypothèse où le Preneur serait déclaré responsable par l’expert d’une
pollution dans les Locaux Loués ou sur le Terrain en raison de son propre fait
ou du fait de ses préposés, Exploitant, prestataires, représentants ou
cocontractants, les stipulations de l’Article CG. 11.15 s’appliqueront mutatis
mutandis. L’ensemble des coûts des travaux et d’expertise et des frais seront à
la charge du Preneur. 

 

A l’inverse, si l’Expert confirme les déclarations du Preneur, les frais
d’expertises seront à la charge du Bailleur.

 



- 48 -

 

 

CG.12.MODIFICATION - TOLERANCE

 

CG. 12.1.Toute modification des présentes ne pourra résulter que d'un document
écrit et exprès sous forme d'un acte bilatéral ou d'un échange de courrier.

 

CG. 12.2.Il est formellement convenu qu'une tolérance relative à l'application
des clauses et conditions du présent Bail ne pourra jamais, quelle qu'ait pu
être la durée ou la fréquence de cette tolérance, être considérée comme
constituant novation ou apportant une modification ou une suppression de
certaines clauses et conditions des présentes, ni comme génératrices d'un droit
quelconque ; le Bailleur pouvant y mettre fin sans préavis.

 

CG.13.CLAUSE DE RESILIATION DE PLEIN DROIT

 

CG. 13.1.A défaut de paiement à son échéance exacte de tout ou partie (i) d'un
seul terme de loyer, (ii) des charges et remboursements divers qui sont payables
en même temps que celui-ci, (iii) de toutes sommes qui en constituent
l'accessoire, (iv) de toutes indemnités d'occupation qui viendraient à être dues
à quelque titre que ce soit (y compris celle visée aux articles L.145-28 à
L.145-30 du Code de commerce) ou (v) des frais de commandement, de sommation, de
saisie et de poursuite, ou à défaut de l'exécution de l'une quelconque des
clauses, charges et conditions du Bail, ou en cas de violation par le Preneur
des obligations qui lui sont imposées par les textes légaux et/ou
règlementaires, et un (1) mois après un commandement de payer ou après une
sommation d'exécuter restée sans effet, et contenant déclaration par le Bailleur
de son intention d'user du bénéfice de la présente clause, le Bail sera, si bon
semble au Bailleur, résilié automatiquement par lettre recommandée avec demande
d'avis de réception ou acte extrajudiciaire sans qu'il soit nécessaire de faire
une demande en justice, sans préjudice de tous dépenses, dommages et intérêts
que le Bailleur pourrait réclamer au Preneur et nonobstant toute consignation ou
offre réelle ultérieure.

 

CG. 13.2.Le Preneur sera débiteur de plein droit et dès la résiliation jusqu'à
la reprise de possession des Locaux Loués par le Bailleur d'une indemnité
d'occupation égale au double du dernier loyer augmenté des charges et de tous
accessoires dudit loyer.

 

CG. 13.3.Sans préjudice du droit pour le Bailleur d'exiger des dommages-intérêts
si à la suite d'une demande du Bailleur, le Preneur n'accomplissait pas la
remise en bon état d’entretien et de réparation des Locaux Loués, le Preneur
n'aura droit à aucune indemnité pour les travaux et améliorations qu'il aurait
fait réaliser ou pour toutes les dépenses qu'il aurait engagées ou effectuées en
vue de son installation dans les Locaux Loués. En tant que de besoin par la
signature des présentes, il renonce expressément à toutes indemnisations de ces
différents chefs.

 

CG. 13.4.Le Preneur supportera l'intégralité des frais, émoluments et dépens de
justice, frais de commandement, de sommation, de saisie et de poursuite ou
mesures conservatoires, ainsi que tous frais de levée d'états et de
notification, qui seront considérés comme suppléments et accessoires du loyer,
le tout sans préjudice de dommages-intérêts.

 



- 49 -

 

 

CG. 13.5.En outre, le Preneur remboursera au Bailleur l'intégralité des frais
d'huissier que le Bailleur aura dû engager du fait d'une défaillance du Preneur
au titre de l'une de ses obligations prévues au Bail.

 

CG. 13.6.Indépendamment de cette résiliation de plein droit, le Bailleur sera
fondé à réclamer au Preneur la réparation du préjudice qu'aura pu lui causer
cette résiliation anticipée notamment par la perte de loyers.

 

CG.14.MODIFICATION DE FORME JURIDIQUE

 

Le Preneur s'engage à notifier au Bailleur, dans les trente (30) jours de la
survenance de l'événement considéré, les modifications statutaires suivantes qui
pourront le concerner : transformation, changement de dénomination ou de raison
sociale, changement de siège social.

 

CG.15.FRAIS ET ELECTION DE DOMICILE

 

CG. 15.1.Chacune des Parties conservera à sa charge les frais, droits et
honoraires du Bail qu’elle aura exposés, ainsi que ceux qui en seraient la suite
ou la conséquence.

 

CG. 15.2.Les frais d’enregistrement seront à la charge de celle des Parties qui
souhaiterait faire procéder à cette formalité.

 

CG. 15.3.Pour l’exécution des présentes, et notamment la réception de tous actes
extrajudiciaires, ou de poursuites, les Parties font élection de domicile aux
adresses respectives indiquées à l’Article CP. 17.

 

CG.16.ETENDUE DES PRESENTES – NULLITE D’UNE CLAUSE DU BAIL

 

CG. 16.1.Il est expressément convenu que les présentes seules entérinent
l’intégralité des accords intervenus entre les Parties à ce jour.

 

CG. 16.2.Les Parties conviennent que la nullité de l’une quelconque des
stipulations du Bail n’emportera pas nullité de l’intégralité du Bail et les
Parties s’engagent si une telle nullité venait à être soulevée à négocier de
bonne foi pour substituer à la stipulation concernée une stipulation ayant un
effet équivalent.

 

Si des dispositions de l’un ou plusieurs des articles du Code de commerce ou du
Code civil auxquelles les Parties ont dérogé dans le Bail, devaient être jugées
comme étant d’ordre public, contrairement à ce que pensent les Parties, les
dispositions légales s’appliqueront alors. 

 

CG.17.DROIT APPLICABLE - COMPETENCE

 

CG. 17.1.Le présent Bail est soumis au droit français.

 

CG. 17.2.Pour tous litiges relatifs aux présentes et qui ne pourraient être
réglés à l'amiable, les Parties font irrévocablement et inconditionnellement
attribution de compétence au Tribunal de Grande Instance du lieu de situation
des Locaux Loués, nonobstant les cas de pluralité de défendeurs ou d'appel en
garantie.

 

CG.18.CONFIDENTIALITE

 

Chaque Partie accepte de garder ces informations confidentielles et de ne pas
les communiquer à un tiers (à l’exception des prestataires des Locaux Loués qui
auraient besoin de ces informations en vue d’exécuter leurs obligations et hors
entités membres du même groupe, banques et conseils habituels du Bailleur) sauf
(i) si la levée de confidentialité est imposée par la loi ou si la production du
Bail s’avère nécessaire pour la solution d’un litige entre elles, (ii) si elle
résulte du consentement écrit de chacune des Parties ou encore (iii) en cas de
cession par le Bailleur des Locaux Loués ou de cession par le Preneur du Bail.

 

* * *

 

- 50 -

 

 

TITRE 2 - CONDITIONS PARTICULIERES

 

CP. 1.IDENTITE DES PARTIES

 

ENTRE LES SOUSSIGNEES :

 

CP. 1.1.La société NOTAPIERRE, société civile de placement immobilier à capital
variable, dont le siège social est situé à 7-7bis rue Galvani Paris (75017),
immatriculée au Registre du Commerce et des Sociétés de Paris sous le numéro
347 726 812,

 

Représentée par :

 

La société dénommée UNOFI-GESTION D’ACTIFS (anciennement dénommée SECURINOT),
société anonyme au capital de 1 000 572 euros, dont le siège social est à PARIS
(17ème), 7 et 7 bis, rue Galvani, identifié au SIREN sous le numéro 347 710 824,
et inscrite au registre du commerce et des sociétés de PARIS

 

UNOFI-GESTION D’ACTIFS agissant en qualité de société de gestion statutaire de
NOTAPIERRE, fonction à laquelle elle a été nommée aux termes de l'article 17 des
statuts et ayant tous pouvoirs à l'effet des présentes en vertu des articles 2
et 18 desdits statuts.

 

UNOFI-GESTION D’ACTIFS, elle-même représentée par :

 

Madame Florence DOURDET-FRANZONI, dûment habilitée aux fins de signature des
présentes en sa qualité de Directeur général délégué, ainsi qu’il ressort de
l’extrait k bis, des statuts, et de la délibération du conseil d’administration
du 18 décembre 2014, dont une copie figure en Annexe 1,

 

(Ci-après dénommée le "Bailleur"),

 

D’UNE PART,

 

ET

 

CP. 1.2.La société dénommée INTERPARFUMS, société anonyme au capital de
141.786.570 €, dont le siège social est à PARIS (75008) – 4, rond-point des
Champs Elysées et immatriculée au Registre du Commerce et des Sociétés de PARIS
sous le numéro 350 219 382,

 

Représentée par Monsieur Philippe SANTI en qualité de Directeur Général Délégué
, dûment habilitée à l’effet des présentes

 

(Ci-après dénommée le "Preneur"),

 

D’AUTRE PART

 



- 51 -

 

 

CP. 2.OBJET

 

Le Bailleur, par les présentes, donne à bail les Locaux Loués Initiaux et la
Cellule 6 en son état futur d’achèvement au Preneur, qui l’accepte pour une
durée qui commence à courir à compter de la Date d’Effet du Bail, conformément à
la législation applicable aux baux commerciaux à laquelle les Parties entendent
se soumettre, ainsi qu’aux clauses et conditions des présentes que les Parties
s’engagent à exécuter et accomplir, tant pour la durée du Bail que pour celle de
ses renouvellements successifs.

 

CP. 3.DESIGNATION DES LOCAUX LOUES

 

Les Locaux Loués seront composés des Locaux Loués Initiaux et à compter de son
achèvement qui sera constaté par un Procès-Verbal d’Achèvement, s’y ajoutera la
Cellule 6, sur un terrain situé sur la commune de Criquebeuf-Sur-Seine (27340),
Parc d’Activités « Le Bosc Hétrel ». 

 

L’achèvement conformément aux dispositions du TITRE 3 « DISPOSITIONS SPECIFIQUES
A LA PERIODE DE CONSTRUCTION DE LA CELLULE 6 », emportera automatiquement prise
de possession de la Cellule 6 par le Preneur et en conséquence l’ensemble des
dispositions du présent Bail deviendra applicable au nouveau périmètre des
Locaux Loués.

 

Il est d’ores et déjà convenu qu’à la date d’Achèvement de la Cellule 6, les
Parties s’engagent à constater par la signature d’un avenant au Bail la date de
l’adjonction des nouvelles surfaces de la Cellule 6 et leur prise de possession,
et le procès-verbal d’achèvement sera annexé audit avenant.

 

CP. 3.1.Description des Locaux Loués Initiaux

 

Les Locaux Loués Initiaux comprennent :

 

-des cellules d’entrepôts et accessoirement locaux techniques, locaux à usage de
bureaux, locaux sociaux et local gardiennage d’une surface SHON prévue au permis
de construire d’environ 31.220 m² ; et

 

-116 emplacements de stationnement pour véhicules légers.

 



- 52 -

 

 

Il est précisé à titre purement informatif que les Locaux Loués Initiaux
développent une surface hors Œuvre nette (SHON) réelle totale de 31.029 m² (soit
30.858 m² de surface de plancher (SDP) , répartie comme suit :

 

Désignation Nature des Locaux SHON mesurées (m²) Cellule 1 Entrepôt 5.688 Local
en charge 347 Cellule 2 Entrepôt 5.988 Local de charge 0 Cellule 3 Entrepôt
5.988 Local de charge 0 Cellule 4 Entrepôt 5.793 Local de charge 193 Cellule 5
Entrepôt 5.729 Local de charge 263

 

Locaux Techniques Local sprinkler, chaufferie, transformateur, locaux poste eau
193 Sous-total des Cellules 1 à 5 et des locaux techniques

30.182

 

Sous-total bureaux et locaux sociaux  

847

 

Total  

31.029

 

 



116 emplacements de stationnement extérieurs



  

Les Locaux Loués Initiaux sont certifiés HQE AFILOG 1.

 

Il est rappelé que les surfaces susvisées sont données à titre indicatif ; toute
erreur dans la désignation des Locaux Loués Initiaux ou dans leur surface ne
pouvant justifier aucune diminution ou augmentation de Loyer ni aucune pénalité
d’aucune sorte, le loyer ayant été notamment fixé en fonction de l'appréciation
globale des Locaux Loués Initiaux par le Preneur, qui sont réputés parfaitement
connus du Preneur pour les occuper déjà à la date de conclusion des présentes.

 

CP. 3.2.Description de la Cellule 6 en son état futur d’achèvement

 

La Cellule 6 comprend des locaux à usage d’entrepôt et accessoirement de bureaux
et locaux sociaux, qui développeront, à leur achèvement une surface de plancher
(SDP) totale de 6.066 m² comprenant :

 

-5.738 m² à usage d’entrepôt, et

 



- 53 -

 

 

-328 m² de bureaux et locaux sociaux,

 

-ainsi que six (6) emplacements de stationnement pour véhicules légers.

 

Il est précisé que le Bailleur s’engage à obtenir une certification suivant le
référentiel « Haute Qualité Environnementale » niveau Très Bon pour la Cellule
6.

 

CP. 4.SERVITUDES

 

Le Bailleur déclare que le Terrain n’est grevé à ce jour d’aucune servitude
conventionnelle autre que celles figurant en Annexe 5 du Bail.

 

Le Preneur reconnaît avoir une parfaite connaissance des servitudes ainsi
applicables.

 

Il s’engage à souffrir, sans recours contre le Bailleur, les servitudes
mentionnées ci-dessus et des servitudes administratives qui peuvent grever les
Locaux Loués, et qui résulteraient du plan local d’urbanisme, de ses
modificatifs en cours ou ultérieurs, des prescriptions d’ordre règlementaire
s’appliquant à la commune de CRIQUEBEUF-SUR-SEINE, de leurs modificatifs en
cours ou ultérieurs et plus généralement des servitudes de toute nature pouvant
grever le terrain d’assiette.

 

CP. 5.DUREE ET DATE D’EFFET DU BAIL

 

Le Bail est consenti et accepté pour une durée de neuf (9) années entières et
consécutives, qui commencer à courir au 1er juin 2020 et ci-après définie comme
La Date d’Effet du Bail.

 

Le Preneur renonce expressément à sa faculté de résilier le Bail à l'expiration
des première et deuxième périodes triennales, en application de l'article
L.145-4 du Code de commerce. Il disposera toutefois de la faculté de résilier le
Bail à l’échéance de la 7ème année et de la 9ème année, de sorte que la durée de
location sera de sept (7) ans fermes minimum.

 

CP. 6.MISE A DISPOSITION ANTICIPEE DE LA CELLULE 6 AU PRENEUR

 

Dans le cadre de la construction de la Cellule 6, et en accord avec le
promoteur, le Bailleur mettra à disposition du Preneur la partie entrepôt de la
Cellule 6 de manière anticipée, par anticipation à son achèvement dans les
conditions précisées à l’Article DP.8. ci-après.

 

CP. 7.DESTINATION DES LOCAUX LOUES

 

Les Locaux Loués sont à usage exclusif d’activités de logistique, stockage et
entreposage de produits répondants aux rubriques pour lesquelles l’Autorisation
d’Exploiter est délivrée et de bureaux annexes.

 



- 54 -

 

 

CP. 8.ETAT DES LIEUX D’ENTREE et AUDIT TECHNIQUE

 

A la Date d’Effet du Bail pour les besoins de l’Article CG. 11.20, les Parties
conviennent de se référer s’agissant des Locaux Loués Initiaux, non à l’état des
lieux qui sera ainsi dressé à la Date d’Effet du Bail mais aux procès-verbaux de
livraison du 26 avril 2011 (pour la livraison de la Phase 1 du bâtiment) ; du 30
septembre 2011 (pour la livraison de la Phase 2 du bâtiment) contenant réserves,
au procès-verbal de levée des réserves du 22 novembre 2011 et au procès-verbal
de livraison sans réserve du 26 décembre 2011 (pour l’auvent) ; les quatre (4)
procès-verbaux figurant en Annexe 9.

 

A la date de livraison de la Cellule 6, les procès-verbaux établis entre les
Parties conformément aux stipulations de l’Article DP.6. vaudront état des lieux
d’entrée concernant la Cellule 6.

 

Dans le cadre de l’application de l’article CG 8.1.2, il sera effectué, aux
frais du Bailleur, et dans le mois qui suivra la prise d’effet du Bail, un audit
technique des Locaux Loués Initiaux afin de constater l’état des différents
ouvrages et équipements du bien dont le Preneur a eu la charge et l’entretien au
titre du précédent bail. A cet effet, le Preneur s’engage à laisser libre accès
au Bailleur et à tous ses mandataires aux Locaux Initiaux Loués.

 

CP. 9.INTERVENTION D’UN PRESTATAIRE LOGISTIQUE

 

Il est précisé que le Preneur aura la faculté de sous-traiter tout ou partie des
prestations logistiques réalisées dans les Locaux Loués à tout logisticien de
son choix et en cas de choix d’un prestataire logistique unique de lui
transférer l’Autorisation d’Exploiter, ce que le Bailleur accepte.

 

Il est précisé que la faculté de sous-traitance ainsi concédée au Preneur ne
pourra en aucun cas être assimilée à une faculté de sous-location, le Bailleur
n’autorisant le Preneur à confier le soin des prestations logistiques exploitées
dans les lieux pour son compte à l’Exploitant et à lui transférer le bénéfice de
l’Autorisation d’Exploiter que pour autant et dans la mesure où cette faculté ne
confère aucun droit direct à l’Exploitant au titre du Bail.

 

Il est rappelé qu’à la date de conclusion des présentes le Preneur a ainsi
confié, dans le cadre du Bail Initial, les prestations logistiques réalisées
dans les Locaux Loués à la société dénommée « BOLLORE LOGISTICS », qui est
actuellement titulaire de l’Autorisation d’Exploiter.

 



- 55 -

 

 

CP. 10.SOUS-LOCATION

 

Par dérogation à l’Article CG. 11.19.1, Le Preneur pourra sous-louer
partiellement les Locaux Loués :

 

-(i) à hauteur de 90% de la surface des Locaux Loués à une ou plusieurs sociétés
filiales du Groupe Interparfums, au sens de l’article L. 233-1 du Code de
commerce et/ou à des sociétés sous son contrôle au sens de l’article L. 233-3 du
Code de commerce

 

-(ii) dans la limite de 3 cellules (avec le cas échéant une quote-part de
bureaux et locaux sociaux) à un tiers,

 

étant précisé que le cumul des deux modes de sous-location ne pourra jamais
avoir pour conséquence la sous-location de plus de 90% des Locaux Loués, et que
toute sous-location n’est ainsi autorisée, dans tous les cas, par le Bailleur
que pour autant et dans le mesure où elle ne confère au sous-locataire aucun
droit direct au renouvellement, les Locaux Loués formant un tout indivisible de
l’accord des Parties.

 

Il est ici précisé que dans l’hypothèse (i), si le sous-locataire cesse d'être
une société filiale ou contrôlée par le Preneur, la sous-location prendra fin de
plein droit et sans autre formalité dans le mois suivant cet événement.

 

En tout état de cause, la sous-location sera consentie sous réserve du respect
des conditions du Bail (destination des Locaux, indivisibilité des Locaux,
communication d’une copie du contrat de sous-location, Preneur demeurant seul
redevable des paiements et du respect de l’ensemble des clauses et conditions du
Bail, fin de la sous-location avec le Bail, etc.) et de la prise en charge de
l’intégralité des frais et intervention qui y seront liés par le Preneur. Par
dérogation à l’Article CG. 11.19.1, le Preneur sera dispensé d’appeler le
Bailleur à concourir à l’acte de sous-location.

 

CP. 11.LOYER

 

Le loyer annuel hors taxes et hors charges est fixé à un montant de [_____] sous
réserve d’un éventuel ajustement prévu dans les conditions de l’Article DP. 2.

 

Et décomposé comme suit :

 

-[_____] correspondant aux surfaces existantes à la prise d’Effet du Bail à
savoir les Locaux Loués Initiaux.

 

-[_____] Hors Taxes et Hors Charges à compter de la livraison de la Cellule 6
correspondant à 6 066 m² de SDP prévisionnelle à [_____]

 

-Il est précisé que la partie de loyer correspondant à la Livraison de la
Cellule 6 fera l’objet d’un calcul au prorata du trimestre en cours pour
l’échéance trimestrielle concernée.

 



- 56 -

 

 

CP. 12.INDEXATION

 

L’indice de base pour la première indexation du loyer sera le dernier Indice des
Loyers des Activités Tertiaires (ILAT) publié par l’INSEE publié à la Date
d'Effet du Bail.

 

CP. 13.DEPOT DE GARANTIE

 

Conformément aux termes de l’Article CG.7, le dépôt de garantie du Bail
s’élèvera à la Date d’Effet du Bail à la somme de [_____].

 

Il est rappelé que le Preneur a versé au titre du Bail Initial un dépôt de
garantie d’un montant s’élevant à ce jour, à [_____]

 

De convention expresse entre les Parties, il est convenu que le dépôt de
garantie du Bail Initial sera conservé par le Bailleur au titre du dépôt de
garantie prévu en application du présent Bail. Par ailleurs, le Preneur ne sera
tenu de lui verser, à la date de signature de l’avenant constatant la livraison
de la Cellule 6, que la somme de [_____] en complément du dépôt de garantie
versé au titre du Bail Initial.

 

[_____]

 

CP. 14.CHARGES – GESTION TECHNIQUE DE L’ENSEMBLE IMMOBILIER PAR LE PRENEUR

 

Il est rappelé que le Preneur a pris à bail l’intégralité de l’ensemble
immobilier, propriété du Preneur, et qu’il assure ainsi directement, au titre de
son obligation d’entretien et de respect de la réglementation, la gestion et le
contrôle technique de l’ensemble des Locaux Loués et de leurs équipements, à ses
frais et sous sa responsabilité, sous la seule réserve des travaux et
réparations demeurant à la charge du Bailleur en application de l’Article CG.
8.1.2 dont le Bailleur continuera à assurer la réalisation, à ses frais.

 

Ainsi, sans préjudice des stipulations de l’Article CG.8, il est ici précisé que
le Preneur rembourse à ce jour annuellement au Bailleur uniquement les
Accessoires suivants :

 

-Honoraires du gestionnaire technique du Bailleur ;

 

-Assurances ;

 

-Taxes Foncières et TEOM ;

 

- 57 -

 

 

Etant précisé que les Parties conviennent de fixer le montant des honoraires de
gestion refacturables au Preneur à un montant annuel forfaitaire de [_____] (le
« Forfait de Gestion »). De convention expresse entre les Parties, il est
entendu que les honoraires de gestion, de la date d’effet du Bail jusqu’à la
Mise à Disposition de la Cellule 6 s’élèveront [_____].

 

Ce forfait de gestion sera indexable selon les mêmes modalités que le Loyer.

 

Le Bailleur ou son représentant s’engage à transmettre au Preneur un rapport de
visite des Locaux Loués après chaque visite de contrôle ou d’intervention.

 

Dans l'hypothèse d'un manquement avéré du Preneur (ou de son Exploitant ou de
ses prestataires) dans l'exercice de ses missions conformément aux stipulations
qui précèdent, le Bailleur pourra reprendre tout ou partie desdites missions
relatives aux défaillances visées, trois (3) mois après mise en demeure restée
infructueuse, sans que cela affecte de quelque façon les autres obligations du
Preneur au titre du Bail. Dans une telle hypothèse, le Preneur supportera les
charges correspondantes, en ce compris les honoraires du prestataire du Bailleur
qui assurera alors la gestion et l’entretien technique des Locaux Loués
conformément à l’Article CG.8, pour leur coût réel, le Forfait de Gestion, que
les Parties ont fixé en considération de la prise en charge de l’essentiel de la
gestion technique par le Preneur étant alors considéré comme caduque.

 

CP. 15.TRAVAUX D’AMENAGEMENT INITIAUX DU PRENEUR DANS LA CELLULE 6

 

Le Preneur a informé le Bailleur de son souhait de réaliser divers travaux
d’aménagement dans la Cellule dont un descriptif technique sommaire figure
ci-après en Annexe 10 (les « Travaux d’Aménagement Initiaux »).

 

CP. 15.1.Travaux Intégrés

 

Le Bailleur a accepté de prendre à sa charge et d’intégrer une partie des
Travaux d’Aménagement Initiaux aux travaux de réalisation de la Cellule 6 (les
« Travaux Intégrés »). Le descriptif technique des Travaux Intégrés est détaillé
en Annexe 10.

 

Il est précisé que le Bailleur n’a accepté la prise en charge des Travaux
Intégrés que pour autant et dans le mesure où :

 

-les Travaux Intégrés constituent des travaux de nature immobilière (et
notamment en cas d’installation d’équipements, que lesdits équipements sont
incorporés dans l’immeuble ou que leur retrait ne puisse se faire sans de graves
détériorations soit dudit équipement, soit de l’immeuble) ;

 

-le prix des Travaux Intégrés, qui seront réalisés dans le cadre du CPI, ne
puisse excéder un budget enveloppe de [_____].

 



- 58 -

 

 

Les Travaux Intégrés demeureront la propriété du Bailleur qui s’interdit pendant
toute la durée du Bail de les déposer.

 

Les Travaux Intégrés seront néanmoins, une fois achevés, considérés comme des
travaux d’aménagement du Preneur pour l’application de l’Article CG. 8.1.2 et
demeureront sous la seule responsabilité et garde du Preneur qui devra les
assurer pour la partie qui ne serait pas couverte, le cas échéant, par les
polices d’assurance souscrites par le Bailleur.

 

En cas de destruction des Travaux Intégrés en cours de bail, le Bailleur n’aura
pas l’obligation de procéder à leur reconstruction.

 

CP. 15.2.Autres Travaux d’Aménagement Initiaux

 

Le Bailleur autorise d’ores et déjà, par principe, le Preneur à réaliser ou à
faire réaliser les Travaux d’Aménagement Initiaux qui ne sont pas compris dans
les Travaux Intégrés dans la Cellule 6, étant précisé que les travaux relevant
de l’Article CG. 11.2.2 demeureront soumis à l'accord préalable et exprès du
Bailleur dans les conditions dudit article et que le Preneur devra se conformer,
dans tous les cas, pour tous ses travaux d’aménagement, à l’ensemble des
stipulations de l’Article CG. 11.2.

 

Ces travaux pourront être réalisés pendant la mise à disposition anticipée de la
Cellule 6 visée ci-après à l’Article DP. 8.

 

CP. 15.3.Sort des Travaux d’Aménagement Initiaux

 

Les Parties conviennent que par dérogation à l’Article CG. 11.20.4 le Bailleur
ne pourra exiger du Preneur la suppression partielle ou totale des Travaux
d’Aménagement Initiaux à son départ des Locaux Loués.

 

CP. 16.ETAT DES RISQUES ET POLLUTION (ERP)

 

En application de l’article L.125-5 du Code de l’environnement, les locataires
de biens immobiliers situés dans des zones couvertes par un plan de prévention
des risques technologiques ou par un plan de prévention des risques naturels
prévisibles, prescrit ou approuvé, ou dans des zones de sismicité définies par
décret en Conseil d’Etat, sont informés par le bailleur de l’existence des
risques visés par ce plan ou de décret.

 

L’Etat des Risques et Pollution (ERP), établi moins de six mois avant la date de
conclusion des présentes, et la copie de l’arrêté préfectoral sont demeurés
joints et annexés aux présentes (Annexe 13).

 



- 59 -

 

 

En outre, le Bailleur étant tenu d’informer, en application de l’article
L.125-5-IV du Code de l’environnement, par écrit le Preneur de tout sinistre,
ayant donné lieu au versement d’une indemnité en application de l’article
L. 125-2 ou L. 128-2 du Code des assurances survenu, pendant la période où il a
été propriétaire des Locaux Loués ou dont il a été lui-même informé en
application des précédentes dispositions, il est ici indiqué que les Locaux
Loués n’ont fait l’objet d’aucun sinistre ayant donné lieu à indemnisation au
titre des effets d’une catastrophe naturelle ou technologique.

 

CP. 17.ELECTION DE DOMICILE

 

Toutes communications devant être effectuées en vertu du Bail seront faites par
écrit, par porteur, par lettre recommandée ou avec accusé de réception ou par
télécopie ou courrier électronique (avec envoi d'une copie au plus tard le jour
suivant par lettre recommandée avec demande d’avis de réception), aux
coordonnées indiquées ci-dessous :

 

-pour le Preneur, en son siège social.

 

-pour le Bailleur, en son siège social.

 

Sous réserve des stipulations contraires expressément prévues aux présentes,
toute communication sera considérée comme ayant été reçue (i) à la date figurant
sur le récépissé délivré par le destinataire en cas de remise par porteur ou
(ii) le jour suivant l'envoi de la télécopie ou de la lettre recommandée avec
accusé de réception, la date d'envoi étant celle figurant sur l'accusé de
transmission ou la preuve de dépôt de la lettre recommandée.

 

CP. 18.ADRESSE DE FACTURATION

 

Les factures de loyers et charges seront libellées au nom de INTERPARFUMS et
adressées pour facturation à INTERPARFUMS, 4 Rond-Point Des Champs Elysées –
75008 PARIS

 

*       *       *

 

- 60 -

 

 

TITRE 3 – DISPOSITIONS SPECIFIQUES A LA PERIODE DE CONSTRUCTION DE LA CELLULE 6

 

Le présent Titre 3, applicable à la période de construction de la Cellule 6 est
régi par le droit commun des contrats et des obligations et exclut toute
application du statut des baux commerciaux prévu par les dispositions des
articles L. 145-1 et suivants du Code de commerce.

 

Le Bailleur a confié à la société GEMFI, ci-après « Le Promoteur » la mission de
faire réaliser pour son compte et dans les délais impartis les travaux visant à
la construction de la Cellule 6 (ci-après « Le Programme Immobilier ») par le
biais d’un Contrat de Promotion Immobilière « CPI ».

 

A cet effet, la partie de Terrain devant recevoir la Cellule 6 sera mise à
disposition du Promoteur qui en deviendra gardien. Le Preneur et le Promoteur
s’engagent mutuellement à ne pas gêner ou faire obstacle à l’activité exploitée
sur les Locaux Loués Initiaux ou aux travaux de construction.

 

Il est ici précisé que l’accès au chantier se fera par le terrain contigu
(parcelles ZD 329 et ZD 338) acquis par le Bailleur, et que le terrain
d’assiette des travaux sera clôturé par des palissades de chantier de manière à
empêcher la communication avec le site en exploitation, sauf si nécessité et
accord reçu préalablement tel que précisé ci-après. Le plan d’accès au chantier
est joint en Annexe 16.

 

Exceptionnellement, pour le cas où le Promoteur devrait accéder au chantier par
les chemins et voies d’accès actuellement exploités par le Preneur dans le cadre
de son activité, il devra obligatoirement se coordonner avec le représentant du
Preneur, afin de limiter la gêne occasionnée.

 

Le Preneur devra alors laisser libre accès aux entreprises et faire respecter la
réglementation de sécurité due à l’existence du chantier.

 

Le Preneur et ses assureurs renoncent à tout recours ou réclamation à l’encontre
du Bailleur, pour les seuls sinistres, dégâts ou dommages consécutifs aux
travaux de construction de la Cellule 6 et affectant les biens du Preneur.

 

DP. 1.DESCRIPTION DU PROGRAMME

 

Le Programme Immobilier consiste en l’édification sur le Terrain d’une sixième
cellule jouxtant le Bâtiment Initial à usage d’entrepôt et de bureaux d’une SDP
totale de 6.066m² se répartissant comme suit et de 6 emplacements de
stationnement VL dont 4 PMR :

 



  SdP SHON Entrepôt 5,738 m² 5,751 m² Bureaux 328 m² 352 m² TOTAL 6,066 m² 6,103
m²



  



- 61 -

 

 

Ainsi que tous les ouvrages techniques (poteaux incendie, réseaux, voiries),
tels que ces cellules et ouvrages sont figurés sur les Documents Techniques.

 

Un descriptif détaillé de la construction de la Cellule 6, établi par le
Promoteur figure dans la Notice Descriptive Technique de la Cellule 6 ci-jointe
en Annexe 8.

 

Les caractéristiques techniques du programme de construction de la Cellule 6
(ci-après les « Documents Techniques »), établies par le Promoteur et par des
professionnels spécialisés mandatés par lui, sont définies par les documents
listés ci-après que les Parties conviennent de hiérarchiser dans l’ordre
décroissant d’importance qui suit :

 

(a)La Notice Descriptive Technique de la Cellule 6 annexée au CPI dans sa
version V4a en date du 22 octobre 2019 établie sous sa seule responsabilité par
le Promoteur joint en Annexe 8;

 

(b)Le dossier de demande du Permis de Construire joint en Annexe 7 (y compris
les plans annexés à la demande de Permis de Construire) ;

 

(c)L’arrêté préfectoral n° DELE/BERPE/18/681 du 9 mai 2018 faisant partie de
l’Annexe 6.

 

Le Bailleur s’oblige à faire réaliser la Cellule 6 conformément à sa définition
résultant des Documents Techniques, à son usage et à sa destination, ainsi que
dans le respect des autorisations administratives, des dispositions légales et
réglementaires, des prescriptions techniques émanant d'organismes officiels sur
l'édification de bâtiments soit notamment les DTU et des règles de l'art, tous
dans l'état applicable à la date de signature des présentes.

 

Les Parties conviennent de se référer à ces documents pour tout ce qui concerne
les caractéristiques de l’opération projetée et précisent qu’en cas de
contradiction entre lesdits documents, il sera fait application de l’ordre de
préséance, le premier document énuméré prévalant sur le deuxième et ainsi de
suite.

 

En cas de contradiction entre les Documents Techniques, ils prévalent les uns
contre les autres de la façon de la façon suivante :

 

-en cas d’absence de concordance entre les plans et la Notice Descriptive
Technique et dès qu’est en cause l’appréciation qualitative d’une prestation
technique, la Notice Descriptive Technique l’emporte sur les plans

 

-par contre, en cas d’absence de concordance, dès lors qu’il s’agira d’apprécier
un élément quantitatif, les plans prévaudront.

 

Les prestations prévues à la Notice Descriptive Technique (et les plans)
pourront être, pour des raisons techniques ou de fabrication modifiées par le
Promoteur à la condition (i) qu’elles soient remplacées par des prestations
similaires de qualité au moins équivalente et (ii) qu’elles aient été
préalablement et expressément acceptées par le Bailleur.

 

- 62 -

 



 

Le Preneur ne pourra s’opposer et accepte d’ores et déjà tous travaux
supplémentaires ou modificatifs qui seraient imposés au Bailleur du fait de
changements de lois et règlements en cours d’exécution des travaux de
construction de la Cellule 6 comme au titre des prescriptions relatives au
permis de construire ou à ses éventuels modificatifs. Lesdits travaux
supplémentaires ou modificatifs seront effectués aux frais et risques exclusifs
du Bailleur.

 

DP. 2.AJUSTEMENT DE LOYER - TOLERANCE QUANT AUX SDP

 

Aux fins de la présente clause, un mesurage de la Surface de Plancher construite
sera effectué par un géomètre expert mandaté par le Bailleur ou le Promoteur et
délivré au Preneur cinq (5) jours avant la Mise à Disposition, tel que prévu à
l’Article DP.3.

 

Les Parties conviennent qu’en cas de variation négative de la SDP au-delà de
1,5% de la SDP indiquée au Bail au titre de la Cellule 6, il sera procédé à un
ajustement du loyer initial de 43 € par mètre carré de Surface de Plancher
manquante au-delà de ce seuil de 1.5 %.

 

Dans l’hypothèse où les surfaces réalisées de la Cellule n°6 seraient
supérieures aux surfaces convenues, cette variation positive de surface fera le
profit du Preneur sans augmentation du Loyer sans que cette augmentation de
surface ne puisse venir remettre en question la conformité de la cellule
d’entreposage au regard de la règlementation et des autorisations
administratives obtenues

 

Il est précisé qu’afin d’anticiper et corriger éventuellement en cours de
chantier des écarts qui seraient trop importants entre la SDP prévue au Bail et
la SDP mesurée, le Bailleur a demandé au Promoteur de procéder, en cours de
chantier et au moment de l’élévation de la structure du bâtiment et avant
édification des murs et coulage de la dalle, à un mesurage par un géomètre
expert permettant de vérifier que les SDP projetées et réalisées s’inscriront
dans la tolérance maximum agréée et en tout état de cause resteront inférieures
à un seuil de 5%, et qu’à défaut le Promoteur a accepté de s’engager à procéder
à ses frais aux actions constructives correctrices afin de ne pas dépasser ce
seuil et ce sans modification du délai contractuel.

 

DP. 3.PRISE DE POSSESSION DE LA CELLULE 6 – LEVÉE DES RÉSERVES

 

DP. 3.1DATE PREVISIONNELLE DE PRISE DE POSSESSION :

 

Il est précisé qu’en vertu du présent bail, les Locaux Initiaux sont déjà mis à
disposition au Preneur à la Date d’Effet du Bail.

 

La date de prise de possession prévisionnelle de la Cellule 6 est fixée au 16
novembre 2020 sous réserves des stipulations de l’article DP. 4. ci-après
(Causes Légitimes de Prorogation de Délais) et ci-après nommée « La Date de
Prise de Possession Prévisionnelle ».

 



- 63 -

 

 

DP. 3.2DEFINITION DE L’ACHEVEMENT DE LA CELLULE 6 L’Achèvement de la Cellule 6
s’entend au sens des dispositions de l’article R261-1 du Code de Construction et
de l’Habitation mais également de l’exécution par le Bailleur des travaux
réalisés conformément :

 

-aux Documents Techniques (ensemble la Notice Descriptive Technique, les plans
du Permis de Construire, le Permis de Construire et son dossier de demande et le
cas échéant les permis de construire modificatifs),

 

-aux Travaux Modificatifs validés par les Parties ultérieurement à la signature
des présentes,

 

-aux règles de l'art et du DTU,

 

-aux autorisations administratives obtenues, y compris pour les activités
spécifiques du preneur.

 

-et à toutes les obligations que la loi ou la réglementation rendraient
obligatoires et applicable avant la livraison pour les immeubles en cours de
construction et ne nécessitant pas l’obtention d’une autorisation administrative
complémentaire.

 

L'achèvement s'entend complet et devra comprendre :

 

-les éléments d’équipements en état de fonctionnement prévus auxdits documents
qui sont indispensables à son utilisation, conformément à sa destination,

 

-l’exécution complète des travaux de la Cellule 6, des VRD, et aménagements
paysagers prévus au permis de construire en fonction de la saison de plantation,

 

-l’évacuation des gravats et la réparation des dégradations des VRD liées au
chantier,

 

Pour l’appréciation de l’Achèvement de la Cellule 6, (i) les malfaçons,
imperfections mineures de toute nature et (ii) les désordres consécutifs aux
travaux d'aménagement du Preneur antérieurs à la date d’Achèvement n'empêcheront
pas la constatation de l’Achèvement de la Cellule 6 dès lors qu’ils ne feront
pas obstacle à la destination de la Cellule 6 telle que mentionnée au Bail ou
qu'ils n'affecteront ni la solidité de la Cellule 6, ni la sécurité des
personnes amenées à l’occuper, ni n’empêcheront l’exploitation des Locaux Loués
conformément aux autorisations.

 

Les seules malfaçons, imperfections ou non conformités visées au paragraphe
précédent pourront faire l'objet de réserves à l’Achèvement de la Cellule 6 de
la part du Preneur lors de la prise de possession de ladite cellule.

 

Par ailleurs, dans l'hypothèse où, en fonction de la date à laquelle
interviendra l’Achèvement de la Cellule 6, certains éléments ou équipements
techniques de la Cellule 6 ne pourraient être utilement testés, l'Achèvement se
fera sous la réserve du bon fonctionnement de ces éléments ou équipements
techniques qui seront testés ultérieurement. Une réserve spéciale devra être
indiquée à cet effet dans le procès-verbal d’Achèvement ou le rapport de
l'expert.

 

DP. 4.CAUSES LEGITIMES DE PROROGATION DE DELAIS DE PRISE DE POSSESSION

 

En cas de survenance d’un cas fortuit ou d’un événement de force majeure ou
d’une cause légitime de prorogation de délai de prise de possession (ci-après
ensembles les « Causes Légitimes de Prorogation de Délais »), le délai
d’Achèvement sera automatiquement prorogé d’un nombre de jours équivalent à
l’impossibilité de réaliser les travaux.

 



- 64 -

 

 

Pour l’application de ces dispositions sera considéré comme Causes Légitimes de
Prorogation de Délais, au sens de ce Bail :

 

tout cas de force majeure ou de cas fortuit au sens de l’article 1218 et 1231 du
code civil du Code Civil et de ses applications jurisprudentielles ainsi que les
cas suivants :

 

a)Un évènement de force majeure. La force majeure s’entend au sens que lui donne
la jurisprudence comme tout évènement extérieur, imprévisible, irrésistible, et
insurmontable. Les grèves spécifiques au chantier sont exclues de la force
majeure.

 

b)Les troubles résultant de cataclysmes naturels

 

c)Les journées d’intempéries au sens de l’article L.731-2 du Code du Travail
répondant aux critères suivants :

 



causes   lots   critères

Gel 

(température mesurée à 7h00)

 

Traitement chaux/ciment de la plateforme bâtiment 

Terrassements / Charpente 

Gros-Œuvre

Etanchéité / Bardage 

Dallage 

Voiries

 

DTU ou arrêt centrale 

-  5° C ou DTU 

-  1° C ou DTU 

4° C ou présence de verglas 

DTU ou arrêt centrale 

5° C

          Barrière de dégel   Tous corps d'état               Précipitations  

Terrassements / Renforcement de sol 

Rabattag e nappes 

Gros-Œuvre

Couverture 

Etanchéité 

Bardage 

Charpente 

Voirie

 

> 3 mm 

0 mn 

> 10 mm 

> 4 mm 

> 4 mm 

> 10 mm 

> 10 mm 

0 mm

          Neige  

Terrassements 

Gros-Œuvre

Couverture / Bardage 

Charpente

 

Présence de tapis de neige ou chute 

> 1 cm

          Rafales de vent ou vents forts
(vitesse maximale)  

Gros-Œuvre

Couverture 

Bardage / Menuiseries extérieures 

Charpente

 

> 50 km/h 

> 40 km/h 

> 40 km/h ou présence de rafales 

> 50 km/h ou présence de rafales

  

Le Bailleur justifiera des intempéries au Preneur en lui communiquant une
attestation du Maître d’Œuvre d’Exécution du chantier qui confirmera que le
chantier a été perturbé du fait des intempéries et arrêtera le nombre de jours
de report de la date de livraison en résultant. A ce certificat sera joint un
relevé de la station météo nationale la plus proche du Programme Immobilier
confirmant l’existence desdites intempéries et un écrit du Bureau de Contrôle
Technique ou du Coordonnateur SPS constatant de manière motivée une
impossibilité de travailler, en raison de la conséquence d’intempéries ou de
conditions climatiques dangereuses pour les personnes.

 



- 65 -

 

 

d)Une des causes de suspension de délai suivantes : la grève générale affectant
les professions du bâtiment ou des transports (les grèves ne touchant que les
entreprises travaillant sur le chantier n’étant pas prises en considération),
les injonctions judiciaires ou administratives de suspendre ou d’arrêter les
travaux (à moins que lesdites injonctions ne soient fondées sur des fautes ou
négligences commises par le Promoteur dans l’exécution de sa mission), les
troubles résultant d’émeutes, d’hostilités, révolutions, les manifestations
empêchant l’approvisionnement du chantier.

 

e)De convention expresse, il est précisé que toute défaillance d’entreprises y
compris la liquidation judiciaire ne sera pas prise en compte pour modifier le
calendrier de livraison.

 

f)Les retards imputables aux travaux d’aménagement du Preneur préalablement à la
Date d’effet du Bail.

 

Pour l’appréciation des évènements évoqués ci-dessus, les Parties déclarent dès
à présent accepter de s’en rapporter à un certificat établi par le maître
d’Œuvre d’exécution et/ou par le coordonnateur de sécurité et de protection de
la santé (CSPS), sous leur propre responsabilité, accompagné des documents
justificatifs de l’évènement considéré, lesquels seront communiqués au Preneur
sous un délai de dix (10) jours ouvrés à compter de la réception par le Bailleur
du courrier recommandé notifié par le Promoteur dénonçant les cas reconnus comme
Causes Légitimes de report, étant convenu qu’en toute hypothèse toute Cause
Légitime de report sera précisée par le Bailleur au Preneur lors du comité de
suivi.

 

Il est toutefois précisé que les justificatifs météo pouvant entrainer des
causes légitimes de suspension de délai ne sont disponibles qu’en début du mois
suivant la survenance de ladite intempérie et ne pourront être transmis au
Preneur que le mois d’après.

 

DP. 5.VISITES DE PREALABLES A LA PRISE DE POSSESSION

 

Dans les quinze (15) jours précédant la date d’Achèvement de la Cellule 6, le
Bailleur invitera le Preneur à assister au cours de ce délai aux opérations
préalables à la livraison de la Cellule 6, aux fins de permettre au Promoteur de
prendre note de malfaçons qui pourraient être relevées par le Preneur ou tout
mandataire de son choix et d'engager tous travaux de reprise avant la date
d'Achèvement de la Cellule 6 (sauf réserves).

 

Les Parties établiront à cet effet une liste des malfaçons relevées au cours de
ces opérations préalables à la livraison.

 

Cette visite préliminaire ne vaudra en aucune façon Prise de Possession de la
Cellule 6 qui ne pourra avoir lieu que par la signature du procès-verbal de
prise de possession de la Cellule 6.

 

Le Preneur aura la faculté de se faire accompagner de toute personne de son
choix.

 



- 66 -

 

 

DP. 6.PRISE DE POSSESSION ET INDEMNITES DE RETARD

 

La Prise de Possession sera effectuée de la façon suivante :

 

(i)Le Bailleur avisera le Preneur de la date à laquelle il pourra constater
l’Achèvement de la Cellule 6 et procéder à la prise de possession. Cet avis sera
effectué par lettre recommandée avec demande d’avis de réception au moins 8 (8)
jours avant la date fixée.

 

(ii)Au dit jour, l’Achèvement de la Cellule 6, avec ou sans réserves, sera
constaté dans un procès-verbal de prise de possession établi contradictoirement
entre les Parties (le « Procès-Verbal de Prise de Possession »). Chaque Partie
pourra se faire accompagner par un ou plusieurs experts de son choix. Le Preneur
établira la liste des réserves qu’il remettra au Bailleur pour être annexée au
Procès-Verbal de Prise de Possession.

 

(iii)Dès la constatation de l’Achèvement et la Prise de Possession, que des
réserves aient été ou non formulées, acceptées ou contredites, il sera procédé à
la remise des clefs au Preneur pour valoir prise de possession.

 

En cas de désaccord entre les Parties sur la nature des inexécutions et
malfaçons ou non-conformité fondant un refus de prise de possession, les Parties
feront appel à un expert désigné d’un commun accord entre les Parties et qui
appréciera l’Achèvement de la Cellule 6 conformément aux dispositions de
l’article DP. 3.2. et si les réserves formulées par le Preneur étaient fondées
ou levées.

 

Dans l’hypothèse où les Parties ne se mettraient pas d’accord sur le choix de
cet expert, il sera procédé à sa désignation par Monsieur le Président du
Tribunal de Grande Instance du lieu de l’Immeuble, statuant par voie de référé,
et ce, à la requête de la Partie la plus diligente.

 

Les honoraires de cet expert et les conséquences financières induites par son
intervention seront à la charge de celle des deux Parties dont la position aura
été contredite par l’expert ou partagés par moitié dans l'hypothèse où les deux
Parties auraient été contredites partiellement par ledit expert.

 

Les Parties s’engagent irrévocablement à communiquer à l’expert tout document
que ce dernier jugerait utile à l’accomplissement de sa mission et à se
soumettre à l’avis qu’il aura émis. L’expert aura tous les pouvoirs de
mandataire commun des Parties et sa décision sera définitive et sans recours.

 

En cas d’absence du Preneur à la constatation de l’Achèvement, le Bailleur
adressera au Preneur, par lettre recommandée avec demande d’avis de réception,
une nouvelle convocation pour procéder à la constatation de l’Achèvement de la
Cellule 6 avec un délai de préavis de cinq (5) jours.

 

En cas de nouvelle absence du Preneur, le Preneur sera réputé avoir accepté sans
réserve la Cellule 6 à la date prévue aux termes de la première convocation. Le
procès-verbal de constatation de l’huissier vaudra Achèvement de la Cellule 6
sans réserve.

 



- 67 -

 

 

Dans le cas où la cellule 6 ne serait pas mise à disposition du Preneur par le
Bailleur, selon les modalités prévues ci-dessus à la date d’Achèvement de la
Cellule 6 (hors Clauses Légitimes de Prorogation de Délais ou force majeure),
c’est-à-dire en cas de retard excédant quinze (15) jours calendaires et pour
tout fait non imputable à une Cause Légitime de Suspension de Délai, le Bailleur
sera redevable de plein droit d’une indemnité forfaitaire et définitive de six
cents euros (600 €) par jour de retard pour réparation de l’intégralité du
préjudice du Preneur.

 

DP. 7.PROCESSUS DE LEVEE DE RESERVES ET INDEMNITES FORFAITAIRES

 

Les réserves formulées dans le Procès-Verbal de Prise de Possession devront être
levées dans le délai de 90 jours calendaires suivant la date de signature de
celui-ci à moins que (i) le délai susvisé ne doive être prolongé pour une Cause
Légitime de Prorogation de Délai liée notamment à des difficultés
d’approvisionnement ou que (ii) la levée de ladite réserve ne soit techniquement
impossible ou ne le soit qu’au moyen de mesures dont l’impact ou le coût
seraient manifestement disproportionnés au regard de l’impact de la réserve
considérée sur le fonctionnement des Locaux Loués et hors réserves spéciales
pour des équipements qui ne pourraient pas être testés correctement dans le
délai susvisés.

 

A l’issue du délai de 90 jours calendaires susvisé, le Bailleur sera redevable à
l’égard du Preneur d’une indemnité forfaitaire et définitive de CENT EUROS (100
€) par jour ouvré de retard pour l’ensemble des réserves non levées, quel que
soit le nombre de réserves restantes.

 

Le versement des indemnités forfaitaires cessera automatiquement à l’issue d’un
délai de 90 jours calendaires supplémentaires au-delà du délai de levée de
réserves initiale.

 

En tant que de besoin, il est précisé que si un expert nommé dans les conditions
visées à l’Article DP. 5. venait à conclure que le refus par le Preneur de
constater l’Achèvement de la Cellule 6 était injustifié, aucune indemnité de
retard ne sera due par le Bailleur au Preneur et le Preneur restera devoir le
Loyer.

 

A l’issue de ce délai de 90 jours calendaires, la levée des réserves sera
constatée par un procès-verbal de levée des réserves établi contradictoirement
entre les Parties ou à défaut, par un expert désigné dans les conditions
ci-dessous.

 

Au terme de ce délai de 90 jours calendaires et à défaut d’avoir levé toutes les
réserves, et après une mise en demeure par lettre recommandée avec accusé de
réception restée infructueuse pendant Vingt et un jours calendaires (21), le
Preneur pourra s'il le désire faire réaliser, par toute entreprise de son choix,
mais aux frais du Bailleur qui s'y engage, les travaux nécessaires à la levée
des réserves non-levées. Cette possibilité est offerte au Preneur pour les seuls
travaux de levée de réserves qui n’auront aucun impact sur la couverture de
l’assurance Dommage Ouvrage.

 

Pour les levées de réserves pouvant avoir un impact sur la couverture de
l’assurance Dommage Ouvrage, les parties s’engagent à se revoir à l’issue de ces
délais afin de trouver une solution satisfaisante.

 



- 68 -

 

 

Un procès-verbal de levée des réserves sera établi contradictoirement entre les
Parties ou, à défaut, en cas de désaccord, le différend sera réglé par voie
d'expertise ainsi que convenu à l’Article DP. 5.

 

En contrepartie des obligations contractées par le Bailleur et le Promoteur de
lever les réserves, et afin de leur donner les moyens de tenir ces engagements,
il est convenu que le Preneur confère d’ores et déjà au Bailleur et au Promoteur
le pouvoir d'accéder aux locaux aux heures d'ouverture afin de procéder aux
travaux de levée des réserves avec les entreprises.

 

DP. 8.MISE A DISPOSITION ANTICIPEE

 

Aux fins que le Preneur réalise par anticipation sur l’Achèvement de la Cellule
6 ses travaux d’aménagement et d’équipement de ladite cellule le Bailleur mettra
la partie entrepôt de la Cellule 6 à sa disposition de manière anticipée, quinze
(15) jours calendaires avant la date de Prise de Possession, et en tout état de
cause après que la dalle ait été coulée et soit devenue sèche. Les modalités
(calendrier, termes et conditions…) de mise à disposition anticipée des surfaces
susvisées sont définies dans la convention ci-jointe (Annexe 17).

 

A cet effet, un Etat des lieux contradictoire sera dressé entre les Parties,
présentes ou représentées. Le Preneur s’engage à respecter l’ensemble des
mesures de sécurité liées au chantier, ne pas gêner la poursuite des travaux de
la Cellule 6 dans les délais fixés, ne pas créer d’aménagement ou réaliser de
travaux qui viendraient faire obstacle à l’obtention de la conformité de la
Cellule 6 ou encore l’obtention de la certification visée.

 

En aucun cas le Preneur ne sera autorisé à exercer son activité dans les locaux
mis à sa disposition.

 

Enfin le Preneur s’engage à souscrire des lors toutes les assurances nécessaires
tant aux biens qu’à l’exécution de ses travaux à prévoir.

 

Il est rappelé que la mise à disposition anticipée au Preneur de la partie
entrepôt de la Cellule 6 prendra fin automatiquement à la date de Prise de
Possession par le Preneur. Il est en outre rappelé que la mise à disposition de
la Cellule 6 au Preneur ne saurait être retardée si les travaux d’aménagement du
Preneur n’étaient pas terminés à cette date et que l’absence de finalisation par
le Preneur de ses travaux d’aménagements ou l’existence de défauts ou réserves
de réalisation ne saurait remettre en cause l’Achèvement de la Cellule 6.

 

Les Travaux d’aménagement du Preneur devront correspondre aux travaux visés en
annexe de la convention de mise à disposition anticipée susvisée et être
préalablement agréés par le Bailleur, tous autres travaux souhaités devront être
présentés au Bailleur pour validation préalable.

 

DP. 9.DEMANDE DE TRAVAUX MODIFICATIFS PRENEUR

 

Dans le cas où le Preneur désirerait que des modifications soient apportées à la
consistance de la Cellule 6 par le biais de travaux modificatifs (ci-après « les
Travaux Modificatifs », il devra s’adresser exclusivement au Bailleur, lequel
appréciera sous sa responsabilité si les modifications demandées sont
réalisables au regard des dispositions législatives et règlementaires de toute
nature applicable à la construction de la Cellule 6.

 



- 69 -

 

 

Le Preneur fournira un descriptif détaillé des Travaux Modificatifs qu’il entend
voir réaliser. Si les Travaux Modificatifs nécessitent des études de
faisabilités préalables, le Bailleur précisera par écrit au Preneur, la nature
et le prix prévisionnel de ces études et le Preneur disposera d’un délai de cinq
(5) jours ouvrés à compter de la réception de ces informations pour accepter ou
refuser ces études.

 

Si au terme de ces études de faisabilité, le Preneur ne donnait pas suite à la
demande de Travaux Modificatifs, celui-ci versera au Bailleur le coût de ces
études dans un délai de cinq (5) jours ouvrés à compter de la réception de la
facture correspondante.

 

Le Bailleur aura la faculté de refuser la réalisation des Travaux Modificatifs
demandés par le Preneur si lesdits travaux :

 

-ont pour effet de retarder la Date de Prise de Possession prévisionnelle ;

 

-nécessitent un permis de construire modificatif ou une déclaration préalable de
travaux ou un nouveau permis de construire ou une autre autorisation
administrative (ICPE notamment) ;

 

-ne sont pas compatibles avec les exigences relatives à l'obtention de
certifications ;

 

-font obstacle à l'obtention de la conformité administrative du permis de
construire et le cas échéant des éventuels permis modificatifs obtenus pour la
construction de la Cellule n°6 conformément articles L. 461-1, L. 462-1 et
L. 462-2 du Code de l'Urbanisme ;

 

-sont techniquement irréalisables notamment en raison de l’état d’avancement des
travaux de construction de la Cellule 6.

 

Dans les vingt-cinq (25) jours calendaires de (i) la réception par le Bailleur
de la demande de Travaux Modificatifs du Preneur ou (ii) la réception des études
de faisabilité, le Bailleur soumettra au Preneur un devis relatif aux Travaux
Modificatifs comprenant le coût des travaux majoré forfaitairement de 10% HT en
rémunération des honoraires techniques et architecturaux, du bureau de contrôle,
du coordinateur de sécurité, de gestion et des assurances et de façon générale
de tous frais liées à ceux-ci.

 

En cas d’absence de réponse du Preneur dans un délai de dix (10) jours
calendaires, le devis sera réputé rejeté par le Bailleur.

 

Les modifications de la Cellules 6 ne pourront être entreprises qu’après
approbation exprès de ce ou de ces propositions par les Parties, cet accord
étant dès lors formalisé par un avenant au Bail, indiquant la nature des
modifications ou travaux supplémentaires, leur incidence sur le Loyer et , le
cas échéant sur la date de Prise de Possession.

 

Les travaux modificatifs bénéficieront des mêmes garanties et assurances que les
travaux prévus au présent Bail.

 

Les coûts des Travaux Modificatifs, tels qu’indiqués ci-dessus, seront
refacturés par le Bailleur au Preneur.

 

La mise en Œuvre de ces Travaux Modificatifs ne pourra débuter avant
l’acceptation du devis par le preneur et la signature d’un avenant au présent
Bail.

 



- 70 -

 

 

FAIT A

 

Le 10 12 2019

 

EN DEUX EXEMPLAIRES ORIGINAUX, remis à chacune des Parties qui le reconnaissent

 



Le Bailleur   Le Preneur       /s/ signature unintelligible   /s/ Philippe Santi



 

- 71 -

 

 

LISTE DES ANNEXES

 



Annexe 1 Extrait k-bis et statuts du représentant du Bailleur     Annexe 2
Extrait k BIS du Preneur     Annexe 3 Tableau récapitulatif des SHON réalisé par
Jean-Claude BERSON, le 12 avril 2011     Annexe 4 Arrêté d’Exploiter, convention
quadripartite du 26 avril 2011 et récépissé de déclaration de changement
d’exploitant du 15 juin 2011     Annexe 5 Acte authentique du 6 juin 2016
constitutif de servitudes réciproques non aedificandi, sur les terrains
appartenant à la société INS CRIQUEBEUF à la société NOTAPIERRE     Annexe 6
Porter à Connaissance, avis favorable délivré par la DREAL du 30 juin 2017 et
Arrêté d’Exploiter Complémentaire     Annexe 7 Permis de Construire et son
dossier de demande, Plans de la Cellule 6     Annexe 8 Notice Descriptive
Technique de la Cellule 6     Annexe 9 Procès-verbaux de livraison du 26 avril
2011 (pour la livraison de la Phase 1 du bâtiment) ; du 30 septembre 2011 (pour
la livraison de la Phase 2 du bâtiment contenant réserves, procès-verbal de
levée des réserves du 22 novembre 2011 et procès-verbal de livraison sans
réserve du 26 décembre 2011 (pour l’auvent)     Annexe 10 Descriptif des Travaux
d’Aménagement Initiaux du Preneur     Annexe 11 Compte bancaire du Bailleur    
Annexe 12 Diagnostic environnemental = rapports de sol réalisés lors de la
construction     Annexe 13 Etat des Risques et Pollutions (ERP)     Annexe 14
Plan du Terrain     Annexe 15 DPE     Annexe 16 Plan d’implantation du chantier
    Annexe 17 Convention de mise à disposition tripartite     Annexe 18 Etat
récapitulatif des travaux selon la loi Pinel (-3 ans / +3 ans)     Annexe 19
Inventaire des catégories de charges, taxes, redevances et impôts liées au Bail
    Annexe 20 Plans de repérage des cellules



 

 

- 72 -



 

